 

Exhibit 10.1

 

Execution Copy

 

Second Amended and Restated Note Purchase Agreement

 

dated as of March 24, 2020

 

by and among

 

theMaven, Inc.,
as the Borrower,

 

The Guarantors Named Herein,

 

BRF Finance Co., LLC,
as Agent and a Purchaser,

 

and

 

The Other Purchasers From Time to Time Party Hereto

 

   

 

 

SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

This SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (this “Agreement”) is
dated as of March 24, 2020 and entered into by and among theMaven, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
hereto, each of the Purchasers (as defined herein) from time to time named on
Schedule I attached hereto and BRF Finance Co., LLC, in its capacity as agent
for the Purchasers (“Agent”).

 

RECITALS

 

The Borrower, the Guarantors, the Purchasers and the Agent are parties to a Note
Purchase Agreement, dated as of June 10, 2019 (the “Original Note Purchase
Agreement”), as such Original Note Purchase Agreement was amended and restated
in its entirety by that certain Amended and Restated Note Purchase Agreement,
dated as of June 14, 2019, as amended by that certain First Amendment to Amended
and Restated Note Purchase Agreement, dated as of August 27, 2019, and that
certain Second Amendment to Amended and Restated Note Purchase Agreement, dated
as of February 27, 2020 (and as further amended and in effect immediately prior
to the Second A&R Effective Date referred to below, the “Existing Note Purchase
Agreement”).

 

Pursuant to the Existing Note Purchase Agreement, the TS Acquisition was
consummated on August 7, 2019.

 

Pursuant to that certain Partial Paydown Letter, dated as of October 8, 2019,
the principal amount of the Notes then in effect was reduced, and the Borrower
issued a third amended and restated promissory note in the principal amount of
$49,921,344.31 in favor of B. Riley.

 

The Borrower, the Guarantors, the Purchasers and the Agent have agreed to amend
and restate the Existing Note Purchase Agreement on the terms set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, Guarantors, Agent and Purchasers
agree as follows:

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

 

1.1. Certain Defined Terms. The capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth below:

 

“A&R Effective Date” means June 14, 2019.

 

“A&R Notes” means the additional notes purchased by the Purchasers from the
Borrower on the A&R Effective Date in the amounts set forth on Schedule I under
the heading “A&R Notes”.

 

“ABG License” means that certain Licensing Agreement dated as of the A&R
Effective Date by and between the Borrower, as licensee, and ABG-SI LLC, a
Delaware limited liability company, as licensor.

 

   

 

 

“ABG-SI License” means that certain Content Creation and Licensing Agreement,
dated as of May 24, 2019, by and between Meredith Corporation, ABG-SI LLC and,
solely for purposes of Section 1 of Schedule C thereto, ABG Intermediate
Holdings 2 LLC, as in effect on the A&R Effective Date.

 

“Affiliate” means, with respect to any Person, another Person: (a) directly or
indirectly controlling, controlled by, or under common control with, the Person
specified; (b) directly or indirectly owning or holding ten percent (10%) or
more of any Equity Interest in the Person specified; or (c) ten percent (10%) or
more of whose stock or other Equity Interest having ordinary voting power for
the election of directors or the power to direct or cause the direction of
management, is directly or indirectly owned or held by the Person specified;
provided, however, that neither Agent nor any Purchaser shall be an Affiliate of
any Note Party or of any Subsidiary of any Note Party for purposes of this
definition. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Equity Interests, or by contract or otherwise.

 

“Agent” has the meaning assigned to that term in the introductory paragraph,
together with any successor Agent appointed pursuant to Section 9.1(G).

 

“Agreement” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“Amended and Restated Fee Letter” means that certain fee letter dated as of the
A&R Effective Date between the Borrower and the Agent.

 

“Anti-Terrorism Laws” means (i) the Money Laundering Control Act of 1986 (i.e.,
18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act, as amended by the USA
PATRIOT Act, (iii) the laws, regulations and Executive Orders administered by
the United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), (iv) the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010 and implementing regulations by the United States Department of the
Treasury, (v) the Proceeds of Crime (Money Laundering) and, to the extent
applicable to the Borrower or any of its Subsidiaries, the Terrorist Financing
Act (Canada), (vi) any law enacted in the United States or any other
jurisdiction in which the Borrower or any of its Subsidiaries operate
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), (vii) the foreign
asset control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any enabling legislation or executive
order relating thereto, or (viii) any similar laws relating to terrorism or
money laundering enacted in the United States or any other jurisdictions in
which the Borrower or any of its Subsidiaries operate, as any of the foregoing
laws may from time to time be amended, renewed, extended, or replaced and all
other legal requirements of any Governmental Authority governing, addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

 

“Applicable ECF Percentage” means, for any Fiscal Quarter, (a) if Excess Cash
Flow is greater than or equal to $5,000,000, fifty percent (50%), and (b) if
Excess Cash Flow is less than $5,000,000, thirty percent (30%).

 

 2 

 

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Note Document or contract in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Authority, and all orders,
judgments and decrees of all applicable courts and arbitrators.

 

“Approved Fund” means any Fund that is administered or managed by (a) a
Purchaser, (b) an Affiliate of a Purchaser or (c) an entity or an Affiliate of
an entity that administers or manages a Purchaser.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the
assets of any Note Party or any of its Subsidiaries, other than sales or other
dispositions expressly permitted under Section 7.3(A).

 

“Assignment and Assumption Agreement” means an assignment and assumption
Agreement in form acceptable to Agent.

 

“B. Riley” means BRF Finance Co., LLC and any Affiliate thereof as a Purchaser
hereunder.

 

“Bankruptcy Code” means Title 11 of the United States Code, or any similar
Federal or state law for the relief of debtors.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230, as amended.

 

“Blocked Person” has the meaning assigned to that term in Section 4.11(B).

 

“Borrower” has the meaning assigned to that term in the introductory paragraph
of this Agreement.

 

“BRF Finance Co. Letter of Credit” means that certain Irrevocable Standby Letter
of Credit No. MV-0001, dated as of February 7, 2020, by and between BRF Finance
Co., LLC as the issuer and the BRF Finance Co. Letter of Credit Beneficiary, not
to exceed the BRF Finance Co. Letter of Credit Cap.

 

“BRF Finance Co. Letter of Credit Beneficiary” means Saks & Company LLC in its
capacity as beneficiary under the BRF Finance Co. Letter of Credit.

 

“BRF Finance Co. Letter of Credit Cap” means $3,024,232.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in any such state are closed.

 

“Capital Expenditures” means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which, in accordance with GAAP,
would be classified as capital expenditures.

 

 3 

 

 

“Capitalized Lease Obligation” means any Indebtedness of any Note Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“Certificate of Exemption” has the meaning assigned to that term in Section 2.7.

 

“Change in Control” means each occurrence of any of the following:

 

(a) the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) (other than by B. Riley) of
beneficial ownership of more than 50% of the aggregate outstanding voting or
economic power of the Equity Interests of the Borrower;

 

(b) the Borrower shall cease to have beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) of 100% of the aggregate voting or economic power
of the Equity Interests of each other Note Party (other than in connection with
any transaction explicitly permitted hereunder), free and clear of all Liens; or

 

(c) a “Change in Control” (or any comparable term or provision) occurs under or
with respect to (i) any of the Equity Interests of the Borrower or any of its
Subsidiaries, (ii) any Subordinated Indebtedness Document, or (iii) any
Indebtedness of the Borrower or any of its Subsidiaries having an aggregate
principal amount outstanding in excess of $500,000.

 

“Charges” means all taxes, charges, fees, imposts, levies or other assessments,
including, without limitation, all net income, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation and property taxes, custom
duties, fees, assessments, liens, claims and charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts, imposed by any taxing or other Governmental Authority, domestic or
foreign (including, without limitation, the PBGC or any environmental agency or
superfund), upon the Collateral, the Note Parties or any of their Affiliates,
except Excluded Taxes.

 

“Closing Date” means June 10, 2019.

 

“Collateral” means all property (whether real or personal, movable or immovable)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document.

 

“Confirmation and Ratification Agreement” means each of (a) that certain
Confirmation and Ratification of Ancillary Note Documents and Amendment to
Pledge and Security Agreement dated as of the A&R Effective Date by and among
the Borrower, each Guarantor, and the Agent and (ii) that certain Confirmation
and Ratification of Ancillary Note Documents dated as of the Second A&R
Effective Date by and among the Borrower, each Guarantor, and the Agent.

 

“Control Agreement” has the meaning assigned to that term in Section 4.9(A).

 

 4 

 

 

“Debt Payments” means for any period, in each case, all cash actually expended
by any Note Party to make: (a) interest payments on the Notes, plus (b)
principal payments on the Note, plus (c) payments for all fees, commissions and
charges set forth herein, plus (d) payments on Capitalized Lease Obligations,
plus (e) payments in cash with respect to any other Indebtedness for borrowed
money permitted hereunder.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not cured or removed within any applicable grace or cure period.

 

“Default Rate” means a rate of interest per annum equal to the rate of interest
otherwise in effect from time to time pursuant to the terms of this Agreement
plus 4.00%.

 

“Delayed Draw PIK Amounts” has the meaning provided in Section 2D(2).

 

“Delayed Draw Term Notes” means the notes purchased by the Delayed Draw Term
Note Purchasers from the Borrower on any Delayed Draw Term Note Advance Date in
an aggregate principal amount of up to Twelve Million Dollars ($12,000,000).

 

“Delayed Draw Term Note Advance Date” means a date each of the conditions in
Section 3.1(B) are satisfied and the advances under the Delayed Draw Term Notes
requested on such date are funded.

 

“Delayed Draw Term Note Option” means for any Delayed Draw Term Note Purchaser,
such Delayed Draw Term Note Purchaser’s option to purchase the Delayed Draw Term
Notes hereunder up to the principal amount set forth in Schedule I as such
amount shall be automatically reduced from time to time upon the (x) termination
thereof by the Borrower, or (y) funding of Delayed Draw Term Notes. The
aggregate Delayed Draw Term Notes Options on the Second A&R Effective Date are
Twelve Million Dollars ($12,000,000).

 

“Delayed Draw Term Note Purchaser” shall mean each Person having a Delayed Draw
Term Note Option or holding a portion of the outstanding Delayed Draw Term
Notes.

 

“Delayed Draw Term Note Termination Date” has the meaning assigned to that term
in Section 2.1(C).

 

“Delayed Draw Term Notes First Maturity Date” means, with respect to the Delayed
Draw Term Notes issued on the Second A&R Effective Date plus the next $1,086,135
in aggregate principal amount of Delayed Draw Term Notes (including Delayed Draw
PIK Amounts) issued after the Second A&R Effective Date, the earlier of (i)
March 31, 2021 or (ii) the date that the Obligations have been accelerated
pursuant to and in accordance with the terms of this Agreement.

 

“Delayed Draw Term Notes Second Maturity Date” means, with respect any portion
of the Delayed Draw Term Notes that do not mature on the Delayed Draw Term Notes
First Maturity Date, the earlier of (i) the Existing Notes Maturity Date or (ii)
the date that the Obligations have been accelerated pursuant to and in
accordance with the terms of this Agreement.

 

 5 

 

 

“EBITDA” shall mean for any period with respect to the Note Parties on a
consolidated basis; the sum of (a) net income (or loss) for such period
(excluding (x) extraordinary gains, (y) extraordinary non-recurring non-cash
losses and extraordinary non-recurring charges and expenses, and (z) other items
from time to time consented to in writing by Agent in its sole discretion), plus
(b) all interest expense for such period, plus (c) tax expense based on income,
profits or capital, including federal, state, local, excise franchise and
similar taxes, plus (d) depreciation expenses for such period, plus (e)
amortization expenses for such period.

 

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) which is subject to
ERISA and (a) which is maintained by the Borrower, any Subsidiary or any ERISA
Affiliate, or (b) with respect to which the Borrower, any Subsidiary or any
ERISA Affiliate contributes or has an obligation to contribute.

 

“Equity Interests” of any Person means any and all shares, rights to purchase,
options, warrants, general, limited or limited liability partnership interests,
member interests, participation, or other equivalents of or interest in
(regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any Person, which together with the Borrower or a
Subsidiary, would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the IRC, or, solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, would be treated as a single employer under
Section 414(m) or (o) of the IRC.

 

“Event of Default” has the meaning assigned to that term in Section 8.1.

 

“Excess Cash Flow” means, for any fiscal period, in each case for the Note
Parties on a consolidated basis, EBITDA, minus each of the following, to the
extent actually paid in cash during such fiscal period and without duplication:
(a) Capital Expenditures, (b) tax expense based on income, profits or capital,
including federal, state, local, excise franchise and similar taxes, (c)
dividends and distributions permitted by this Agreement, and (d) Debt Payments;
provided that, in no event shall Excess Cash Flow be less than zero ($0.00).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Account” means (a) payroll accounts, trust accounts, escrow accounts,
accounts used exclusively, and within the ordinary course of business, for
withholding tax, goods and services tax, sales tax or payroll tax and other
fiduciary accounts and (b) zero balance disbursement accounts.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.7(A).

 

 6 

 



 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Note Purchase Agreement” has the meaning assigned to that term in the
Recitals hereto.

 

“Existing Notes” has the meaning assigned to that term in Section 2.1(A).

 

“Existing Notes Maturity Date” means the earlier of (i) June 14, 2022 or (ii)
the date that the Obligations have been accelerated pursuant to and in
accordance with the terms of this Agreement.

 

“Fast Pay Indebtedness” means Indebtedness incurred in connection with the Fast
Pay Indebtedness Documents.

 

“Fast Pay Indebtedness Documents” means that certain means that certain
Financing and Security Agreement, dated as of February 6, 2020, by and among the
Note Parties and Fast Pay Partners LLC, and all other agreements entered into in
connection therewith.

 

“Fast Pay Intercreditor Agreement” means that certain intercreditor agreement
dated as of February 24, 2020, by and among the Agent, Fast Pay Partners LLC and
the Note Parties.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities implementing
such Sections of the IRC.

 

“Fee Letters” means, collectively, the Amended and Restated Fee Letter, the
First Amendment Fee Letter and the Second Amended and Restated Fee Letter.

 

“First Amendment” means the First Amendment to Amended and Restated Note
Purchase Agreement dated as of the First Amendment Effective Date, by and among
the Borrower, the Guarantors, the Purchasers and the Agent.

 

“First Amendment Closing” has the meaning assigned to that term in Section
2.2(A).

 

“First Amendment Effective Date” means August 27, 2019.

 

“First Amendment Fee Letter” means that certain fee letter dated as of the First
Amendment Effective Date between the Borrower and the Agent.”

 

“First Amendment Notes” means the additional notes purchased by the Purchasers
from the Borrower on the First Amendment Effective Date in the amounts set forth
on Schedule I under the heading “First Amendment Notes”.

 

 7 

 

 

“Fiscal Month” means any of the monthly accounting periods of the Borrower
ending on last day of each calendar month.

 

“Fiscal Quarter” means, with respect to the Borrower and its Subsidiaries, each
three month period ending on March 31st, June 30th, September 30th and December
31st.

 

“Fiscal Year” means, with respect to the Borrower and its Subsidiaries, each
four (4) Fiscal Quarter period ending on December 31st in each year.

 

“Foreign Purchaser” has the meaning assigned to that term in Section 2.7(B).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.

 

“Governmental Authority” means (i) any international, foreign, federal, state,
provincial, county or municipal government, or political subdivision thereof,
(ii) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body or (iii) any court or
administrative tribunal of competent jurisdiction.

 

“Guarantor(s)” means, collectively, each Subsidiary Guarantor and any other
Person which guarantees the Obligations.

 

“Guaranty” means any guaranty of the Obligations executed by a Guarantor in
favor of Agent, for its benefit and for the ratable benefit of the Secured
Parties, in form and substance satisfactory to Agent, including pursuant to
Section 10.

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any environmental
laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.

 

 8 

 

 

“Indebtedness”, as applied to any Person, means without duplication: (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute capital leases; (c) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services (other than (i) trade
accounts and accrued expenses payable in the ordinary course of business and not
outstanding for more than sixty (60) days after the date on which such trade
account payable was created, and (ii) accruals for payroll and other liabilities
accrued in the ordinary course of business); (e) all Indebtedness of another
Person secured by any Lien on any property or asset owned or held by such Person
regardless of whether the Indebtedness secured thereby shall have been assumed
by such Person or is non-recourse to the credit of such Person (but excluding,
for the avoidance of doubt, letters of credit and similar instruments) and only
to the extent of the fair market value of such property or assets; (f) all
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (g) all net obligations of such Person
under interest rate protection agreement, foreign currency exchange agreement or
other interest or currency exchange rate, interest rate swap, or other similar
agreements, (h) any advances under any factoring arrangement; (i) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off-balance sheet financing product; and (j) all guarantees by such Person of
Indebtedness of others, to the extent of the liability of such Person under such
guarantee.

 

“Indemnified Liabilities” has the meaning assigned to that term in Section 11.2.

 

“Indemnitees” has the meaning assigned to that term in Section 11.2.

 

“Intellectual Property” has the meaning assigned to that term in the Security
Agreement.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.

 

“IRS” means the United States of America Internal Revenue Service or any
successor thereto.

 

“Liabilities” has the meaning given that term in accordance with GAAP and shall
include, without limitation, Indebtedness.

 

“Letter of Credit Amount” has the meaning assigned to that term in Section
2.1(E).

 

“Letter of Credit Draw” has the meaning assigned to that term in Section 2.1(E).

 

“Lien” means any lien (statutory or otherwise), mortgage, deed of trust, pledge,
security interest, charge or encumbrance of any kind, whether voluntary or
involuntary (including any conditional sale or other title retention agreement,
any lease in the nature thereof, any trust, and any agreement to give any
security interest).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Note Parties (taken as a
whole) to perform their respective obligations under the Note Documents, (c) the
ability of Agent or any Purchaser to enforce or collect on the Obligations
(after giving effect to any consents, waivers, amendments or other modifications
not prohibited hereunder); or (d) the rights, remedies and benefits available
to, or conferred upon, Agent and the Purchasers under the Note Documents.

 

 9 

 

 

“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) which is subject to ERISA and to which the
Borrower, any Subsidiary Guarantor or any ERISA Affiliate contributes or has an
obligation to contribute.

 

“New York Lease” means that certain sublease entered into on January 14, 2020,
which is expected to become effective on or about February 1, 2020, by and
between Maven Coalition, Inc., as tenant, and Saks & Company LLC, as
sublandlord.

 

“Note Documents” means this Agreement, the Security Documents, the Notes (if
any), the BRF Finance Co. Letter of Credit, the Fee Letters, the Perfection
Certificate, the Fast Pay Intercreditor Agreement, any Subordination Agreements,
the Side Letter, each Confirmation and Ratification Agreement, and all other
agreements executed by or on behalf of any Note Party and delivered concurrently
herewith or at any time hereafter to or for the Agent or any Purchaser in
connection with the Notes, all as amended, restated, supplemented or modified
from time to time.

 

“Note Party” means the Borrower and each Guarantor.

 

“Notes” means the Existing Notes together with the Delayed Draw Term Notes.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of each Note Party from time to time owed to Agent, any Purchaser or any
other Secured Party under the Note Documents (whether incurred before or after
the Existing Notes Maturity Date, the Delayed Draw Term Notes First Maturity
Date or the Delayed Draw Term Notes Second Maturity Date, as applicable).

 

“OFAC Sanctions Programs” means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended, or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.

 

“Original Note Purchase Agreement” has the meaning assigned to that term in the
Recitals hereto.

 

“Original Notes” means the notes purchased by the Purchasers from the Borrowers
under the Existing Note Purchase Agreement in the amounts set forth on Schedule
I under the heading “Original Notes”.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA, or any successor agency or other Governmental Authority
succeeding to the functions thereof.

 

“Pension Benefit Plan” means any Employee Benefit Plan subject to the provisions
of Title IV of ERISA or the minimum funding standards under Section 412 of the
IRC.

 

“Perfection Certificate” means the Perfection Certificate and the responses
thereto provided by Note Parties and delivered to Agent.

 

 10 

 

 

“Permitted Encumbrances” means the following types of Liens:

 

(a) Liens for Taxes not yet due and payable, or being Properly Contested;

 

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, vendors,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than thirty (30) days delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained;

 

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, statutory
obligations, surety and appeal bonds, bids, leases, government contracts,
performance and return of money bonds, trade contracts and other similar
obligations (exclusive of obligations for the payment of borrowed money);
provided, that, for the avoidance of doubt, any grant of a security interest
under the UCC in the Collateral shall not be permitted under this sub-clause
(c);

 

(d) zoning restrictions, building codes, land use laws, easements, licenses,
reservations, provisions, covenants, waivers, rights-of-way, restrictions, minor
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, Liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord, ground lessor or
owner of the leased property, with or without consent of the lessee) and other
similar charges or encumbrances with respect to real property not interfering in
any material respect with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries and which do not secure obligations for payment of
money;

 

(e) Liens in favor of Agent, on behalf of itself and the other Secured Parties;

 

(f) Liens pursuant to the Fast Pay Indebtedness Documents;

 

(g) subject to Section 5.8, Liens existing on the Second A&R Effective Date set
forth on Schedule 7.3(B) including replacement Liens, provided, that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.1(B);

 

(h) precautionary financing statements filed in connection with operating
leases;

 

(i) Liens consisting of judgment or judicial attachment liens with respect to
judgments the existence of which do not constitute an Event of Default;
provided, that, the holder of such judgment Lien has not commenced any
enforcement action;

 

 11 

 

 

(j) licenses, sublicenses, leases or subleases (including any license of
Intellectual Property) granted to third parties in the ordinary course of
business or not materially interfering with the business of the Borrower or any
of its Subsidiaries;

 

(k) Liens in favor of collecting banks arising under Section 4-210 of the UCC;

 

(l) Liens arising from customary rights of set-off, revocation, refund or
chargeback in favor of a bank or other depositary institution where the Borrower
or any of its Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business;

 

(m) Liens consisting of contractual obligations of the Borrower or any of its
Subsidiaries to sell or otherwise dispose of assets solely to the extent such
disposition is permitted hereunder; and

 

(n) Liens consisting of customary security deposits under operating leases
entered into by the Borrower or a Subsidiary in the ordinary course of business.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“PIK Amounts” has the meaning provided in Section 2D(1).

 

“Projections” has the meaning assigned to that term in Section 5.1(D).

 

“Properly Contested” means, in the case of any Taxes of any Person that are not
paid as and when due or payable by reason of such Person’s bona fide dispute
concerning its liability to pay the same or concerning the amount thereof: (a)
such Taxes are being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (b) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (c) the
non-payment of such Taxes will not have a Material Adverse Effect or will not
result in the forfeiture of any assets of such Person; (d) no Lien is imposed
upon any of such Person’s assets with respect to such Taxes unless such Lien (x)
is at all times junior and subordinate in priority to the Liens in favor of the
Agent (except only with respect to property Taxes that have priority as a matter
of Applicable Law) and (y) enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute.

 

“Purchaser” or “Purchasers” means, either the purchasers of the Existing Notes
or the Delayed Draw Term Note Purchasers, as the context may require, from time
to time or at any time, and each assignee thereof that becomes party to this
Agreement in accordance with its terms.

 

“Register” has the meaning assigned to that term in Section 11.12(C).

 

 12 

 

 

“Reportable Event” means a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder other than an event for which
the requirement to provide notice to the PBGC has been waived.

 

“Requisite Purchasers” means, at any time, Purchasers holding more than fifty
percent (50.00%) of the sum of (a) the principal amount outstanding under the
Existing Notes, plus (b) the outstanding Delayed Draw Term Note Options at such
time.

 

“Responsible Officer” means the president, any vice president, the chief
financial officer, the director of finance or the controller of any Note Party
or any other officer having substantially the same authority and responsibility.

 

“Restricted Junior Payment” means: (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of the Borrower or any of
its Subsidiaries now or hereafter outstanding; (b) any payment or prepayment of
principal of, premium, if any, or interest on, or any redemption, conversion,
exchange, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding; (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding; (d) any
payment by any Note Party of any management, consulting or similar fees to any
Affiliate of the Borrower or any of its Subsidiaries, whether pursuant to a
management agreement or otherwise; (e) any voluntary prepayment of any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Obligations), or (f) any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to any Subordinated Indebtedness.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second A&R Closing” has the meaning has the meaning assigned to that term in
Section 2.2(A).

 

“Second A&R Effective Date” means March 24, 2020.

 

“Second Amended and Restated Fee Letter” means that certain fee letter dated as
of the Second A&R Effective Date between the Borrower and the Agent.

 

“Second Amendment” means the Second Amendment to Amended and Restated Note
Purchase Agreement, dated as of the Second Amendment Effective Date, by and
among the Borrower, the Guarantors, the Purchasers and the Agent.

 

“Second Amendment Effective Date” means February 27, 2020.

 

“Secured Parties” means Agent, any Purchaser and any Indemnitees.

 

“Securities Act” means the Securities Act of 1933, as amended and together with
all rules, regulations and interpretations thereunder or related thereto.

 

 13 

 

 

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the Closing Date by and among the Note Parties and Agent (as amended,
modified, supplemented or restated from time to time).

 

“Security Documents” means the Security Agreement and all other agreements as
shall from time to time secure or relate to the Obligations, or any part thereof
(in each case, as amended, modified, supplemented or restated from time to
time).

 

“Side Letter” means that certain side letter dated as of the Closing Date by and
among the Borrower and Agent (in each case, as amended, modified, supplemented
or restated from time to time).

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the total voting
power of Equity Interests (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each direct or indirect Subsidiary of the Borrower,
whether now existing or hereafter created or acquired.

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with the Agent, on behalf of the Secured Parties.

 

“Subordinated Debentures” means, collectively, 12% Senior Secured Subordinated
Convertible Debenture of the Borrower due December 31, 2020, with B. Riley FBR,
Inc. as Holder, issued December 12, 2018, 12% Senior Secured Subordinated
Convertible Debenture of the Borrower due December 31, 2020, with BRC Partners
Opportunity Fund, LP as Holder, issued December 12, 2018, 12% Senior Secured
Subordinated Convertible Debenture of the Borrower due December 31, 2020, with
Dialectic Antithesis Partners, LP, as Holder, issued December 12, 2018, 12%
Senior Secured Subordinated Convertible Debenture of the Borrower due December
31, 2020, with B. Riley FBR, Inc. as Holder, issued March 18, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with John Fitchthorn as Holder, issued March 18, 2019, 12% Senior Secured
Subordinated Convertible Debenture of the Borrower due December 31, 2020, with
Strome Mezzanine Fund II, LP as Holder, issued March 18, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with B. Riley FBR, Inc. as Holder, issued March 27, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with SFS Growth Fund, LP as Holder, issued March 27, 2019, and 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with Todd Sims, Inc. as Holder, issued April 8, 2019, issued pursuant to
those certain Securities Purchase Agreements by and among the Borrower and the
purchasers party thereto dated as of December 12, 2018, March 18, 2019, March
27, 2019, and April 8, 2019, respectively, in each case, as each Subordinated
Debenture may be amended from time to time in a manner permitted by the Agent.

 

 14 

 

 

“Subordinated Indebtedness” means (a) the Subordinated Debentures and (b) other
unsecured Indebtedness of any Note Party, in each case, which has a maturity
date that is at least 181 days later than the Existing Notes Maturity Date and
the terms of which (including, without limitation, payment terms, interest
rates, covenants, remedies, defaults and other material terms) are reasonably
satisfactory to the Agent and the Requisite Purchasers and which has been
expressly subordinated in right of payment to all Indebtedness of such Note
Party under the Note Documents (i) by the execution and delivery of a
Subordination Agreement, or (ii) otherwise on terms and conditions reasonably
satisfactory to the Agent and the Requisite Purchasers.

 

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Note Party to a Subordinated Creditor,
and each other promissory note, instrument and agreement executed in connection
therewith, all on terms and conditions reasonably satisfactory to the Agent and
the Requisite Purchasers.

 

“Subordination Agreement” means each subordination agreement by and among, as
applicable, the Agent, the applicable Note Parties, the applicable Subsidiaries
of the Note Parties and the applicable Subordinated Creditor, each in form and
substance satisfactory to the Agent and the Requisite Purchasers and each
evidencing and setting forth the senior priority of the Obligations over such
Subordinated Indebtedness and to the extent applicable, Liens.

 

“Taxes” has the meaning assigned to that term in Section 2.7(A).

 

“Tax Liabilities” has the meaning assigned to that term in Section 2.7(A).

 

“Termination Event” means (i) a Reportable Event with respect to any Pension
Benefit Plan; (ii) the withdrawal of any Note Party or any ERISA Affiliate from
any Pension Benefit Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii) the
providing of notice of intent to terminate any Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate any Pension Benefit Plan or
Multiemployer Plan; (v) any event or condition which could reasonably be
expected to (a) constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, (b) result in the termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA or (c) result in the imposition of any Lien on the assets
of any Note Party by operation of Section 4069 of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA of any
Note Party or any ERISA Affiliate from a Multiemployer Plan resulting in
withdrawal liability to any Note Party.

 

“TheStreet” means TheStreet, Inc., a Delaware corporation.

 

“Transactions” means collectively, the transactions contemplated by the TS
Acquisition Documents, the Note Documents (including with respect to the
issuance of Notes on such date), and the financial accommodations contemplated
herein and therein.

 

“TS Acquisition” means the merger, pursuant to the terms of the TS Acquisition
Documents, of TheStreet and TST AcquisitionCo, with TheStreet continuing as the
surviving corporation.

 

 15 

 

 

“TS Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of the Closing Date, among the Borrower, TST AcquisitionCo, and
TheStreet.

 

“TS Acquisition Documents” means, collectively, (i) the TS Acquisition
Agreement, (ii) the TS Escrow Agreement, and (iii) all related agreements
entered into in connection with the TS Acquisition, in each case of the
preceding clauses (i)-(iii), in form and substance satisfactory to the Agent and
the Purchasers.

 

“TS Escrow Agreement” means that certain Escrow Agreement, dated as of the
Closing Date, by and among the Borrower, TheStreet, and Citibank, N.A.

 

“TST AcquisitionCo” means TST Acquisition Co., Inc., a Delaware corporation.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, to the extent the law of any other state
or other jurisdiction applies to the attachment, perfection, priority or
enforcement of any Lien granted to Agent in any of the Collateral, “UCC” means
the Uniform Commercial Code as in effect in such other state or jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection,
priority or enforcement of a Lien in such Collateral. To the extent this
Agreement defines the term “Collateral” by reference to terms used in the UCC,
each of such terms shall have the broadest meaning given to such terms under the
UCC as in effect in any state or other jurisdiction.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).

 

1.2. UCC Defined Terms. The following terms used in this Agreement shall have
the respective meanings provided for in the UCC: “Accounts”, “Account Debtor”,
“Chattel Paper”, “Deposit Account”, “Documents”, “General Intangibles”, and
“Inventory”.

 

1.3. Accounting Terms. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Financial statements and other information furnished to
Agent or any Purchaser shall be prepared in accordance with GAAP (as in effect
at the time of such preparation) on a consistent basis. For all purposes
hereunder, only those leases (assuming for purposes hereof that such leases were
in existence on January 1, 2015) that would have constituted capital leases or
financing leases in conformity with GAAP on January 1, 2015, shall be considered
capital leases or financing leases hereunder, and all calculations and
deliverables under this Agreement or any other Note Document shall be made or
delivered, as applicable, in accordance therewith.

 

1.4. Other Definitional Provisions. References to “Sections” and “Schedules”
shall be to Sections, and Schedules, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 1.1 or
otherwise in this Agreement may, unless the context otherwise requires, be used
in the singular or the plural depending on the reference. In this Agreement,
words importing any gender include the other genders; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Note Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and unless the context requires otherwise, all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.

 

 16 

 

 

SECTION 2. NOTES; SUPPLEMENTAL NOTE ISSUANCES

 

2.1. Authorization of Notes.

 

(A) Existing Notes. The Borrower sold to the Purchasers, and the Purchasers
purchased from the Borrower, in reliance on the representations, warranties and
covenants of the Borrower and the other Note Parties under the (i) Original Note
Purchase Agreement, (ii) the Existing Note Purchase Agreement and (iii) the
First Amendment, in each case upon the terms and subject to the conditions set
forth therein, notes in the original principal amounts set forth after such
Purchaser’s name under the headings “Original Notes”, “A&R Notes” and “First
Amendment Notes”, respectively, contained on Schedule I, and any additional
Notes issued in respect of any Letter of Credit Draw after the Second A&R
Effective Date (collectively, the “Existing Notes”). The aggregate outstanding
original principal amount of the Existing Notes as of the Second A&R Effective
Date is $49,921,344.31. The Existing Notes remain in full force and effect as of
the Second A&R Effective Date and are hereby ratified and reaffirmed in all
respects.

 

(B) Delayed Draw Term Notes. Subject to and upon the terms and conditions
contained herein including, without limitation, Section 3.1(B) of this
Agreement, each Delayed Draw Term Purchaser severally (and not jointly) has the
option in its sole discretion to fund its pro rata share of any advances under
the Delayed Draw Term Notes not to exceed its Delayed Draw Term Note Option on
the applicable Delayed Draw Note Advance Date. Any draw under the Delayed Draw
Term Note Options will be made pro rata and must be in an amount not less than
$2,000,000. The Delayed Draw Term Note Options will expire and be terminated
upon the earliest of (x) the date the Borrower provides written notice to the
Administrative Agent that it is terminating all and not less than all, of the
Delayed Draw Term Note Options, (y) the Delayed Draw Term Notes First Maturity
Date and (z) the Delayed Draw Term Notes Second Maturity Date (the earliest of
clauses (x), (y) and (z) the “Delayed Draw Term Note Termination Date”). Once
repaid, whether such payments are voluntary or required, the Delayed Draw Term
Notes may not be reborrowed without the Agent’s express written consent.

 

(1) At Borrowers’ option, upon not less than five (5) Business Days’ prior
written notice to Agent by the Borrower, the Borrower may terminate all, but not
less than all, of the Delayed Draw Term Note Options.

 

(2) Any payment of principal made on the Notes shall be applied to the Delayed
Draw Term Notes until they are paid in full and then to the Existing Notes.

 

 17 

 

 

(C) Interest Rate.

 

(1) Existing Notes. Interest on the Existing Notes is payable in cash quarterly
in arrears on the last day of each Fiscal Quarter, and shall accrue for each
calendar quarter on the outstanding principal amount of the Notes at an
aggregate rate of 12.00% per annum, provided that, after the occurrence and
during the continuance of an Event of Default, the Notes shall bear interest at
the Default Rate, provided further, that in no event shall the amount paid or
agreed to be paid by the Borrower as interest and premium on any Note exceed the
highest lawful rate permissible under the law applicable thereto, provided
further, that, with respect to (x) interest payable on March 31, 2020 and June
30, 2020, the Borrower will, and (y) interest payable on September 30, 2020 and
December 31, 2020, the Borrower may, at its option with the consent of Requisite
Purchasers, in each case, in lieu of the payment in cash of all or any portion
of the interest due on such dates pay any such amounts by adding such amounts to
the principal amount of the Notes on such dates (such amounts, the “PIK
Amounts”), which PIK Amounts shall capitalize and thereafter shall themselves
accrue interest at the rate applicable to the Notes.

 

(2) Delayed Draw Term Notes. Interest on amounts outstanding under the Delayed
Draw Term Notes is payable in kind quarterly in arrears on the last day of each
Fiscal Quarter, and shall accrue for each Fiscal Quarter on the principal amount
outstanding under the Delayed Draw Term Notes at an aggregate rate of 15.00% per
annum (such amounts, the “Delayed Draw PIK Amounts”), which Delayed Draw PIK
Amounts shall capitalize and shall themselves accrue interest at the rate
applicable to the Delayed Draw Term Notes, provided that, after the occurrence
and during the continuance of an Event of Default, the Delayed Draw Term Notes
shall bear interest at the Default Rate, provided further, that in no event
shall the amount paid or agreed to be paid by the Borrower as interest and
premium on any Delayed Draw Term Note exceed the highest lawful rate permissible
under the law applicable thereto.

 

(D) The obligations of the Borrower under the Note Documents shall be guaranteed
by each of the Guarantors.

 

(E) In the event that, pursuant to the terms of the BRF Finance Co. Letter of
Credit, the BRF Finance Co. Letter of Credit Beneficiary makes any full or
partial draw on the BRF Finance Co. Letter of Credit (each such draw, a “Letter
of Credit Draw”) in any amount (each such amount, a “Letter of Credit Draw
Amount”), such Letter of Credit Draw Amount shall automatically be added to the
principal balance of the Notes hereunder as additional Existing Notes, and at
all times thereafter shall be deemed to be part of the Obligations.

 

(F) In the event that the BRF Finance Co. Letter of Credit is renewed beyond one
year from the date of its effectiveness, whether such renewal occurs by the
terms of the BRF Finance Co. Letter of Credit or by mutual election by BRF
Finance Co. and the BRF Finance Co. Letter of Credit Beneficiary, the Agent
shall have the right to charge a fee in connection with such renewal, which
renewal fee shall be determined in the Agent’s sole discretion.

 

 18 

 

 

2.2. Sales; Second A&R Closing.

 

(A) On the Second A&R Effective Date, the Borrower will issue and sell to each
Purchaser and, subject to the terms and conditions hereof and in reliance upon
the representations and warranties of the Borrower and Guarantors contained
herein and in the other Note Documents, each Purchaser, acting severally and not
jointly, will purchase from the Borrower, at the Second A&R Closing, Delayed
Draw Term Notes in an aggregate amount of $6,913,865, and in the amounts set
forth for such Delayed Draw Term Note Purchaser on Schedule I, which amounts
shall not exceed such Delayed Draw Term Note Purchaser’s Delayed Draw Term Note
Option. The closing of the sale and purchase of the Delayed Draw Term Notes
hereunder the (“Second A&R Closing”) shall take place at the office of Choate,
Hall & Stewart LLP, Two International Place, Boston, MA 02110 on the Second A&R
Closing Effective Date. The Second A&R Closing shall occur not later than 3:00
P.M. Boston, Massachusetts time on the Second A&R Effective Date. At the Second
A&R Closing, the Borrower will deliver to each Delayed Draw Term Note Purchaser
the Delayed Draw Term Notes specified after such Delayed Draw Term Note
Purchaser’s name under the heading “Second A&R Delayed Draw Term Notes”
contained on Schedule I against payment of the purchase price for the Delayed
Draw Term Notes to (or for the benefit of) the Borrower in immediately available
funds in accordance with the wire instructions set forth in the disbursement
direction letter delivered by the Borrower to Agent on the Second A&R Effective
Date.

 

(B) Delivery of the Delayed Draw Term Notes to be purchased by each Delayed Draw
Term Note Purchaser at the Second A&R Closing shall be made in the form of one
or more Delayed Draw Term Notes. If at the Second A&R Closing, the Borrower
shall fail to tender the Delayed Draw Term Notes to be delivered to each Delayed
Draw Term Note Purchaser as provided herein, each Delayed Draw Term Note
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any other rights it may have by reason
of such failure or such non-fulfillment.

 

2.3. Computation of Interest and Fees. All computations of interest and fees
hereunder shall be made on the basis of the actual number of days elapsed over a
360-day year. Each determination by the Purchasers of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 

2.4. Prepayments and Repayments.

 

(A) Mandatory Prepayments.

 

(1) Prepayments from Proceeds of Asset Dispositions. Promptly, but in no event
later than one (1) Business Day after receipt by the Borrower or any of its
Subsidiaries of net cash proceeds of any Asset Disposition (including, without
limitation, any insurance or condemnation proceeds), which net cash proceeds
exceed $250,000 in the aggregate for any Fiscal Year after the A&R Effective
Date, the Borrower shall prepay the Obligations in an amount equal to the net
cash proceeds (i.e., gross proceeds less the reasonable costs of such sales or
other dispositions, all of the costs and expenses (including the amount, if any,
of all taxes paid by the Borrower or any of its Subsidiaries) as a result
thereof after taking into account any available tax credits or deductions and
any tax sharing arrangements) incurred in connection with the collection of such
proceeds, award or other payments, and any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payment) from
such Asset Dispositions.

 

(2) Prepayments from Equity Issuances. Promptly, but in no event later than one
(1) Business Day after receipt by the Borrower of the proceeds from any issuance
of Equity Interests, the Borrower shall prepay the Obligations in an amount
equal to such proceeds, net of underwriting discounts and commissions and other
reasonable costs associated therewith.

 

 19 

 

 

(3) Prepayments from the Issuance of Indebtedness. Promptly, but in no event
later than one (1) Business Day after receipt by the Borrower or any of its
Subsidiaries of the proceeds of the sale, issuance or incurrence of any
Indebtedness (other than Indebtedness permitted by Section 7.1), the Borrower
shall prepay the Obligations in an amount equal to such proceeds, net of
underwriting discounts and commissions and other reasonable costs associated
therewith.

 

(4) Prepayments upon a Liquidation Plan. If the board of directors (or other
applicable governing body) of the Borrower shall approve any plan for the
liquidation or other disposition of all or substantially all of the Borrower’s
assets, then the Borrower shall promptly, but in no event later than one (1)
Business Day after the approval of such plan (but prior to any such liquidation
or disposition), prepay the outstanding amount of the Notes and all other
Obligations hereunder.

 

(5) Prepayments upon a Change in Control. If any Change in Control is to occur,
then not less than fifteen (15) days nor more than sixty (60) days prior to the
occurrence of such Change in Control, the Borrowers will notify each holder of
any Notes of such pending Change in Control and the date upon which it is
scheduled to occur. Upon such Change in Control, the Borrowers will prepay all
of the Notes and other Obligations of such holder or holders then outstanding.
Each such prepayment shall occur on the date upon which the Change in Control
occurs.

 

(6) Prepayments from Escrow Funds. If the Borrower or any of its Subsidiaries
receives any of the Escrow Funds (as defined in the TS Escrow Agreement), the
Borrower or such Subsidiary shall promptly (and in any event within one (1)
Business Day after receipt thereof) prepay the Obligations in an amount equal to
such Escrow Funds so received.

 

(7) Excess Cash Flow. No later than five (5) Business Days after the quarterly
financial statements are required to be delivered pursuant to Section 5.1(B)
hereof, commencing with the Fiscal Quarter ending September 30, 2019, the
Borrower shall prepay the Obligations in an aggregate amount equal to the
Applicable ECF Percentage of Excess Cash Flow for such Fiscal Quarter. Such
payment shall be accompanied by a certificate signed by a Responsible Officer
and in form and substance satisfactory to the Agent, calculating Excess Cash
Flow for such Fiscal Quarter and the resulting mandatory prepayment due and
payable hereunder.

 

(8) Pro-Rata Application. All prepayments pursuant to this Section 2.4(A) shall
be applied first to the Delayed Draw Term Notes maturing on the Delayed Draw
Term Notes First Maturity Date on a pro rata basis until they are paid in full,
second to the Delayed Draw Term Notes maturing on the Delayed Draw Term Notes
Second Maturity Date on a pro rata basis until they are paid in full and finally
to the Existing Notes on a pro-rata basis, and shall be subject to the terms of
the Fee Letters.

 

 20 

 

 

(B) Optional Prepayments and Repayments. The Borrower may, at its option, prepay
all or any part of the Notes at any time, and from time to time, without penalty
or premium. In the case of each optional prepayment, the Borrower shall give at
least two (2) days prior written notice thereof to each holder of any Notes.
Each such notice shall set forth: (a) the date fixed for prepayment; (b) the
aggregate principal amount of Notes to be prepaid on such date; and (c) the
aggregate principal amount of Notes held by such holder to be prepaid on such
date and the amount of accrued interest to be paid to such holder on such date;
provided that any such notice delivered by the Borrower may state that such
notice is conditioned upon the effectiveness and/or funding of any such other
credit facilities or debt or equity offering, or the occurrence of any other
event specified therein, in which case such notice may be revoked by the
Borrower or the date fixed for prepayment delayed, in each case by notice to
such holder on or prior to the date fixed for prepayment, if such condition has
not been satisfied. All prepayments pursuant to this Section 2.4(B) shall be
applied first to the Delayed Draw Term Notes maturing on the Delayed Draw Term
Notes First Maturity Date on a pro rata basis until they are paid in full,
second to the Delayed Draw Term Notes maturing on the Delayed Draw Term Notes
Second Maturity Date on a pro rata basis until they are paid in full and finally
to the Existing Notes on a pro-rata basis, and shall be subject to the terms of
the Fee Letters.

 

(C) Maturity; Accrued Interest; Surrender, etc. of Notes. In the case of each
prepayment of all or any part of any Note, the principal amount to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date. Any Note
prepaid in full shall be surrendered to the Borrower at its principal place of
business promptly following prepayment and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

2.5. Purchase of Notes. The Borrower will not, and will not permit any of its
Affiliates to, directly or indirectly, purchase or otherwise acquire, or offer
to purchase or otherwise acquire, any outstanding Notes except by way of payment
or prepayment in accordance with the provisions of the Notes and this Agreement.

 

2.6. Payment on Non-Business Day. If any amount hereunder or under the Notes
shall become due on a day which is not a Business Day, such payment shall be due
on the next succeeding Business Day without including the additional day(s)
elapsed in the computation of the interest payable on such next succeeding
Business Day.

 

 21 

 

 

2.7. Taxes.

 

(A) No Deductions. Any and all payments or reimbursements made hereunder shall
be made free and clear of and without deduction for any and all taxes, levies,
imposts, deductions, charges or with the Borrower, and all liabilities with
respect thereto (all such taxes, levies, imposts, deductions, charges or with
the Borrower and all liabilities with respect thereto referred to herein as “Tax
Liabilities”; excluding, however, (i) Taxes imposed on or measured by the net
income (however denominated), franchise and branch profits Taxes of any
Purchaser or Agent by the jurisdiction under the laws of which Agent or such
Purchaser is organized or doing business or any political subdivision thereof,
(ii) Taxes imposed on or measured by the net income (however denominated),
franchise and branch profits Taxes of any Purchaser or Agent by the jurisdiction
of such Purchaser’s or Agent’s applicable lending office (or relevant office for
receiving payments from or on account of the Borrower or making funds available
to or for the benefit of the Borrower) or any political subdivision, (iii) U.S.
federal withholding Taxes that are (or would be) required to be withheld on
amounts payable to or for the account of any Purchaser or Agent pursuant to a
law in effect on the date on which (A) such Purchaser acquires an interest in
the Notes or such Agent becomes Agent or (B) such Purchaser changes its office
for receiving payments by or on account of the Borrower or making funds
available to or for the benefit of the Borrower, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Taxes were
payable either to such Agent or Purchaser’s predecessor immediately before such
Purchaser or Agent became a party hereto or to such Agent or Purchaser
immediately before it changed its office for receiving payments by or on account
of the Borrower or making funds available to or for the benefit of the Borrower,
(iv) Taxes attributable to such recipient’s failure to comply with Section 2.7,
(v) U.S. backup withholding Taxes, (vi) Taxes imposed under FATCA on any
Purchaser or Agent, (vii) Taxes imposed by a jurisdiction as a result of any
connection between the recipient and such jurisdiction other than any connection
arising solely from (and that would not have existed but for) executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under or enforcing any Note Document, (viii) Taxes
resulting from the gross negligence or willful misconduct of the Purchaser or
Agent as determined by a court of competent jurisdiction in a final
non-appealable judgment and (ix) penalties, interest and additions to Tax
relating to any of the foregoing (all Taxes included in clauses (i) through
(ix), the “Excluded Taxes”, and together with the Tax Liabilities, the “Taxes”))
unless the applicable withholding agent is compelled by law to make payment
subject to such Tax Liabilities. If any applicable withholding agent shall be
required by law to deduct any such Tax Liabilities from or in respect of any sum
payable hereunder to Agent or any Purchaser, then the sum payable hereunder
shall be increased as may be necessary so that, after making all required
deductions, Agent or such Purchaser receives an amount equal to the sum it would
have received had no such deductions been made.

 

(B) Status of Purchasers. Any Purchaser that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Note
Document shall deliver to Borrower and Agent, at the time or times reasonably
requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Purchaser, if reasonably requested by Borrower or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such Purchaser is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this paragraph
(B)) shall not be required if in the Purchaser’s reasonable judgment such
completion, execution or submission would subject such Purchaser to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser (it being understood that providing any
information currently required by any U.S. federal income tax withholding form
shall not be considered prejudicial to the position of a Purchaser).

 

 22 

 

 

Without limiting the generality of the preceding paragraph, each Purchaser
organized under the laws of a jurisdiction outside the United States (a “Foreign
Purchaser”) as to which payments to be made under this Agreement are exempt from
United States withholding tax or are subject to United States withholding tax at
a reduced rate under an applicable statute or tax treaty shall provide to
Borrower and Agent (1) a properly completed and executed IRS Form W-8BEN,
W-8BEN-E or Form W-8ECI or other applicable form, certificate or document
prescribed by the IRS or reasonably requested by Agent or Borrower, certifying
as to such Foreign Purchaser’s entitlement to such exemption or reduced rate of
withholding with respect to payments to be made to such Foreign Purchaser under
this Agreement, and, in the case of a Foreign Purchaser claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the IRC, a
certificate, in a form reasonably acceptable to Borrower and Agent, showing such
Foreign Purchaser is not a “bank” within the meaning of Section 881(c)(3)(A) of
the IRC, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the IRC or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the IRC (a “Certificate of Exemption”). Prior to
becoming a Purchaser under this Agreement and within fifteen (15) days after a
reasonable written request of Borrower or Agent from time to time thereafter,
each Foreign Purchaser that becomes a Purchaser under this Agreement shall
provide a Certificate of Exemption to Borrower and Agent.

 

If a Foreign Purchaser is entitled to an exemption with respect to payments to
be made to such Foreign Purchaser under this Agreement (or to a reduced rate of
withholding) and does not provide the information in the preceding paragraph
establishing its entitlement to such exemption to Borrower and Agent within the
time periods set forth in the preceding paragraph, Note Parties shall withhold
taxes from payments to such Foreign Purchaser at the applicable statutory rates
and no Note Party shall be required to pay any additional amounts as a result of
such withholding; provided, however, that all such withholding shall cease at
such time that such Foreign Purchaser establishes its entitlement to such
exemption to Borrower and Agent.

 

Each Purchaser that is a “U.S. Person” within the meaning of Section 7701(a)(30)
of the IRC shall execute and deliver to the relevant Borrower and Agent, on or
prior to the date on which such Purchaser becomes a Purchaser under this
Agreement, and from time to time thereafter upon the request of Borrower or
Agent, two properly completed and duly signed original copies of Form W-9 or any
successor form that such Purchaser is entitled to provide at such time,
establishing an exemption from United States backup withholding requirements;
provided, however, that if a Purchaser is a disregarded entity for U.S. federal
income tax purposes, it shall provide the appropriate withholding form of its
owner (together with appropriate supporting documentation). The Borrower shall
not be required to pay additional amounts in respect of Taxes to any Purchaser
pursuant to this Section 2.7 to the extent that the obligation to pay such
additional amounts would not have arisen but for the failure of such Purchaser
to comply with this Section 2.7.

 

Each Purchaser shall, whenever a lapse in time or change in circumstances
renders such documentation expired, obsolete or inaccurate in any material
respect, deliver promptly to Borrower and Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify Borrower and Agent of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Note
Document to or for a Purchaser are not subject to withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
Applicable Law from such payments at the applicable statutory rate.

 

Notwithstanding this Section 2.7, a Purchaser shall not be required to deliver
any form pursuant to this Section 2.7 that such Purchaser is not legally able to
deliver.

 

 23 

 

 

(C) Withholding Taxes under FATCA. If a payment made to a Purchaser under the
Note Documents would be subject to withholding tax imposed by FATCA if such
Purchaser fails to comply with the applicable requirements of FATCA (including
the reporting requirements contained in Section 1471(b) or 1472(b) of the IRC),
such Purchaser shall deliver to Borrower and Agent (i) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller, and (ii) other documentation reasonably requested by Borrower and
Agent sufficient for Agent and Borrower to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such applicable
reporting requirements; provided that if such Purchaser fails to provide any
documentation described in clause (i) or (ii) hereof, Borrower or Agent shall be
entitled to withhold all amounts required to comply with FATCA, by setoff or
otherwise. Each of Agent and Borrower shall provide notice to the other party in
the event Agent or Borrower, as applicable, reasonably determines that a
Purchaser (and/or any participant of such Purchaser) is not complying with the
requirements of FATCA (including the reporting requirements contained in Section
1471(b) or 1472(b) of the IRC, as applicable); provided that failure to provide
such notice shall not result in liability to either party. If, at any time,
Agent or Borrower reasonably believe that a Purchaser and/or its participant is
not complying with the requirements of FATCA (including the reporting
requirements contained in Section 1471(b) or 1472(b) of the IRC, as applicable),
Agent or Borrower may withhold all amounts required to comply with FATCA, by
setoff or otherwise.

 

(D) Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any taxes as to which it has been
indemnified pursuant to this Section 2.7 (including by the payment of additional
amounts pursuant to this Section 2.7), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the taxes giving rise to such refund), net of
all out-of-pocket expenses (including taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (D) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
person.

 

(E) Each party’s obligations under this Section 2.7 shall survive the
replacement of a Purchaser and the repayment, satisfaction or discharge of all
Obligations.

 

SECTION 3. CONDITIONS TO PURCHASE OF NOTES

 

3.1. Any purchase of Notes pursuant to this Agreement shall be subject to the
applicable provisions in this Section 3.1.

 

 24 

 

 

(A) Conditions to All Purchases. The effectiveness of this Agreement and the
obligations of each Purchaser to purchase the Notes on and after the Second A&R
Effective Date, are subject to satisfaction of all of the terms and conditions
set forth below, except to the extent that any of the following items are
permitted by the Agent in writing to be delivered by a date after the Second A&R
Effective Date:

 

(1) Note Documents. Agent shall have received, in form and substance reasonably
satisfactory to Agent and the Purchasers, this Agreement, the Second Amended and
Restated Fee Letter, and the Confirmation and Ratification Agreement, and all
other Note Documents, each duly executed by the applicable parties thereto.

 

(2) Security Interests. Agent shall have received satisfactory evidence that all
security interests and liens on the Collateral granted to Agent for the benefit
of Agent and the other Secured Parties pursuant to the Security Documents or the
other Note Documents have been duly perfected to the extent such perfection is
required hereunder or under any other Note Document.

 

(3) Representations and Warranties. The representations and warranties contained
herein and in the other Note Documents shall be true and correct in all material
respects (or in all respects with respect to any representation or warranty
which by its terms is limited as to materiality, in each case, after giving
effect to such qualification) on and as of the Second A&R Effective Date, except
for such representations and warranties that are made as of a specified date,
which shall be on and as of such specified date.

 

(4) Fees. The Borrower shall have paid all fees due to Agent, including all
legal fees and expenses of the Agent, or any Purchaser and payable on the Second
A&R Effective Date, including, without limitation, all fees payable under the
Second Amended and Restated Fee Letter.

 

(5) Fast Pay Consent. Agent shall have received all necessary consents from Fast
Pay Partners LLC authorizing any such purchase of Notes on or prior to the
Second A&R Effective Date, in form and substance satisfactory to Agent.

 

(6) No Default. No event shall have occurred and be continuing or would result
from purchasing a Note that would constitute an Event of Default or a Default.

 

(7) Performance of Agreements. Each Note Party shall have performed in all
material respects all agreements and satisfied all conditions which any Note
Document provides shall be performed by it on or before the Second A&R Effective
Date.

 

(8) No Prohibition. No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain Agent or any
Purchaser from purchasing any Notes.

 

(9) Payment Direction Letter; Funds Flow Memorandum; Etc. Agent shall have
received a letter of direction from the Borrower directing where the proceeds of
the Notes are to be made and attaching a funds-flow memorandum setting forth the
sources and uses of such proceeds.



 

 25 

 

 

(10) Corporate Documents. Agent and Purchasers shall have received on or prior
to the Second A&R Effective Date customary corporate resolutions, certificates
and similar documents as the Agent or any Purchasers shall reasonably require,
which shall be, as applicable, certified by the applicable Governmental
Authority or the Secretary of the applicable Note Parties as of a recent date.

 

(11) ABG License. Agent and the Purchasers have received complete copies of (i)
the ABG License and (ii) the ABG-SI License (including, in each case, all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any) and all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof. Each of the
foregoing shall be in form and substance reasonably satisfactory to Agent and
the Purchasers and none of such documents and agreements shall have been amended
or supplemented, nor shall have any of the provisions thereof been waived,
except pursuant to a written agreement or instrument which has heretofore been
delivered to, and approved in writing by, Agent and the Purchasers. Each of the
conditions precedent to the execution of the ABG License to be executed on the
A&R Effective Date shall have been satisfied to the reasonable satisfaction of
Agent and Purchasers, and not waived, except with the consent of Agent and the
Purchasers.

 

(12) Other Documents. Agent and Purchasers shall have received such other
documents as Agent, any Purchaser or their respective counsel may have
reasonably requested.

 

(B) Conditions to Delayed Draw Term Notes. The option of each Delayed Draw Term
Note Purchaser to make advances under the Delayed Draw Term Notes are subject to
satisfaction of all of the terms and conditions set forth below:

 

(1) The Borrower has provided irrevocable written notice requesting an advance
under the Delayed Draw Term Notes at least one (1) Business Day prior to the
requested funding date (the “Delayed Draw Term Note Advance Date”), in
increments of $100,000 (but in no event less than $2,000,000 or, if lesser, the
entire amount of Delayed Draw Term Note Option then available), not to exceed
the Delayed Draw Term Note Option;

 

(2) The Delayed Draw Term Note Options shall not have terminated;

 

(3) All representations and warranties contained in this Agreement and the other
Note Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects (except in the case of any
representation and warranty qualified by materiality, in which case they shall
be true and correct in all respects) with the same effect as if made on and as
of such date, other than representations and warranties that relate solely to an
earlier date; and

 

(4) Both before and after giving effect to any advance under the Delayed Draw
Term Notes, no Default or Event of Default shall have occurred and be
continuing.

 

The request by the Borrower for, and the acceptance by the Borrower of, an
advance under Delayed Draw Term Notes shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 3.1(B)
have been satisfied at that time. The conditions set forth in this Section
3.1(B) are for the sole benefit of the Agent and each other Delayed Draw Term
Note Purchaser and may be waived by the Agent (with the consent of the Delayed
Draw Term Note Purchasers), in whole or in part, without prejudice to the rights
of the Agent or any other Delayed Draw Term Note Purchaser.

 

 26 

 

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

 

To induce Agent and each Purchaser to enter into the Note Documents and to
purchase the Notes and make advances under the Delayed Draw Term Notes, each
Note Party represents, warrants and covenants to Agent and each Purchaser that:

 

4.1. Organization, Powers, Capitalization.

 

(A) Organization and Powers. The Borrower and each of its Subsidiaries (i) is an
entity duly organized, incorporated or established (as the case may be), validly
existing and, to the extent applicable, in good standing under the laws of its
jurisdiction of organization, incorporation or establishment (as the case may
be), (ii) is qualified to do business in all states, provinces and other
jurisdictions where such qualification is required except where failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iii) has all requisite power and authority to (x) own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted and (y) to enter into each Note Document to which it is a party.

 

(B) Capitalization. The authorized capital stock or other Equity Interests of
the Borrower and the other Note Parties as of the date hereof is as set forth on
Schedule 4.1(B). As of the Second A&R Effective Date, the jurisdiction of
organization, incorporation or establishment (as the case may be), owner of
outstanding equity interests and percentage of outstanding equity interests held
by owner with respect to the Borrower and its Subsidiaries is as set forth on
Schedule 4.1(B) and Schedule 4.1(B) includes all preemptive or other outstanding
rights, options, warrants, conversion rights or similar agreements or
understandings for the purchase or acquisition from the Borrower or any of its
Subsidiaries of any shares of capital stock or other Equity Interests of any
such entity as of the Second A&R Effective Date. All issued and outstanding
shares of capital stock or other Equity Interests of Borrower and each
Subsidiary is duly authorized and validly issued, fully paid, non-assessable (if
applicable), free and clear of all Liens other than Permitted Encumbrances, and
such Equity Interests were issued in compliance with all applicable state,
provincial, federal and foreign laws concerning the issuance of securities.

 

4.2. Authorization of Borrowing, No Conflict.

 

(A) Each Note Party has the power and authority to incur the Obligations and to
grant security interests in the Collateral.

 

(B) On the Second A&R Effective Date, the execution, delivery and performance of
the Note Documents by each Note Party signatory thereto will have been duly
authorized by all necessary company and shareholder action.

 

 27 

 

 

(C) The execution, delivery and performance by each Note Party of each Note
Document to which it is a party and the consummation of the transactions
contemplated by the Note Documents by each Note Party (i) do not contravene any
material Applicable Law or the corporate charter or bylaws or other
organizational documents of any Note Party, (ii) will not result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of the Borrower or any of its Subsidiaries, other than
liens created by the Note Documents in favor of the Agent, and (iii) do not
require any approval of the interest holders of any Note Party or any approval
or consent of any Person under any material contractual obligation of any Note
Party, other than consents or approvals that have been obtained and that are
still in force and effect or that will be obtained after the date hereof to the
extent set forth in Schedule 5.8, or the failure of which to obtain would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(D) The Note Documents are the legally valid and binding obligations of the Note
Parties party thereto, each enforceable against the Note Parties party thereto
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.3. Solvency. After giving effect to the Transactions, (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities (whether
subordinated, contingent or otherwise), (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay their debts and other
liabilities (whether subordinated, contingent or otherwise), on a consolidated
basis, as such debts and other liabilities become absolute and matured, (c) the
Borrower and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities (whether subordinated, contingent or otherwise), as such
liabilities become absolute and matured, and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.

 

4.4. Insurance. The Borrower and each of its Subsidiaries maintains and shall
continue to maintain adequate insurance policies and shall provide Agent with
evidence of such insurance coverage for liability, property damage, and business
interruption with respect to its business and properties against loss or damage
of the kinds customarily carried or maintained by corporations of established
reputation engaged in similar businesses and on such terms and in such amounts
reasonably acceptable to Agent. Each Note Party shall cause Agent at all times
to be named as lender loss payee and additional insured, as applicable, on all
insurance policies and shall insure that Agent receives notice of cancellation
with respect to all such insurance policies, in each case pursuant to
appropriate endorsements in form and substance reasonably satisfactory to Agent
and shall collaterally assign to Agent, for itself and on behalf of the other
Secured Parties, as security for the payment of the Obligations all business
interruption insurance of each Note Party. No written notice of cancellation has
been received with respect to such policies and each Note Party is in compliance
with all conditions contained in such policies, in each case, except any such
insurance policies that any Note Party is in the process of extending, replacing
or renewing in the ordinary course of business, so long as there is no lapse in
coverage during such period of extension, replacement or renewal. Any proceeds
received from any policies of insurance relating to any Collateral shall be
applied to the Obligations to the extent required by Section 2.4(A)(1). Each
Note Party shall provide Agent evidence of the insurance coverage and of the
assignments and endorsements required by this Agreement promptly upon request by
Agent. If the Borrower or any of its Subsidiaries elects to change insurance
carriers, policies or coverage amounts, the Borrower shall notify Agent and
provide Agent with evidence of the updated insurance coverage and, in the case
of a Note Party, of the assignments and endorsements required by this Agreement.
In the event any Note Party fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may, but is not required
to, purchase insurance at the Note Parties’ expense to protect Agent’s and the
Purchaser’s interests in the Collateral, upon not less than five (5) Business
Days’ notice to Borrower. Agent will notify the Note Parties of such purchase
within two (2) Business Days of such purchase. This insurance may, but need not,
protect the Note Parties’ interests. The coverage purchased by Agent may not pay
any claim made by any Note Party or any claim that is made against such Note
Party in connection with the Collateral. Note Parties may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
each Note Party has obtained insurance as required by this Agreement. If Agent
purchases insurance for the Collateral, Note Parties will be responsible for the
costs of that insurance, including interest thereon and other charges imposed on
Agent in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance, and such costs may be
added to the Obligations. The costs of the insurance purchased by Agent may be
more than the cost of insurance Note Parties are able to obtain on its own.

 

 28 

 

 

4.5. Compliance with Laws; Government Authorizations; Consents. Neither the
Borrower nor any of its Subsidiaries is in violation of any law, ordinance,
rule, regulation, order, policy, guideline or other requirement of (a) any
Governmental Authority in all jurisdictions in which the Borrower or any of its
Subsidiaries is now doing business, and (b) any Governmental Authority otherwise
having jurisdiction over the conduct of the Borrower or any of its Subsidiaries
or any of their respective businesses, or the ownership of any of their
respective properties, in any case, which violation would subject the Borrower
or any of its Subsidiaries, or any of their respective officers to criminal
liability could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries and no such violation has been alleged in writing.
The Borrower and each of its Subsidiaries will comply with the requirements of
all Applicable Laws, ordinances, rules, regulations, orders, policies,
guidelines or other requirements of (a) any Governmental Authority as now in
effect and which may be imposed in the future in all jurisdictions in which the
Borrower or any of its Subsidiaries is now doing business or may hereafter be
doing business, and (b) any government authority otherwise having jurisdiction
over the conduct of the Borrower or any of its Subsidiaries or any of their
respective businesses, or the ownership of any of its respective properties,
except to the extent the noncompliance with which could reasonably be expected
to result in a material liability to the Borrower and its Subsidiaries.

 

4.6. Governmental Regulation. Neither the Borrower nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or to any federal or state statute or regulation limiting its
ability to incur indebtedness for borrowed money.

 

4.7. Access to Accountants and Management. The Borrower, on behalf of itself and
each of its Subsidiaries, authorizes Agent and Purchasers to discuss the
financial condition and financial statements of the Borrower and its
Subsidiaries with Note Parties’ accountants upon reasonable notice to Note
Parties of its intention to do so, and authorizes Note Parties’ accountants to
respond to all of Agent’s and any Purchaser’s inquiries; provided however, Agent
and/or the Purchasers shall submit such inquiries to Borrower prior to
contacting any such representatives, and Borrower shall be present at all times
during any such discussions. Agent and each Purchaser may, confer at reasonable
times during normal business hours with the Borrower and its Subsidiaries’
senior management and key employees directly regarding the Borrower and its
Subsidiaries’ business, operations and financial condition.

 

 29 

 

 

4.8. Inspection. Each Note Party shall, and the Borrower shall cause each of its
Subsidiaries to, permit Agent and any authorized representatives designated by
Agent to visit and inspect any of the properties of any Note Party or any
Subsidiary, including their financial and accounting records, and, in
conjunction with such inspection, to make copies and take extracts therefrom,
and to discuss their affairs, finances and business with their officers and the
Note Parties’ accountants, at such reasonable times during normal business
hours. If any of the properties, books or records of any Note Party or any
Subsidiary are in the possession of a third party, each of the Borrower and such
Subsidiary authorizes that third party to permit any Person designated by Agent
in writing or any agents thereof to have access to perform inspections or audits
and to respond to Agent’s request for information concerning such property,
books and records to the same extent as if such information was held by such
Note Party or Subsidiary.

 

4.9. Control Agreements.

 

(A) Each Note Party shall cause each of its Deposit Accounts (other than
Excluded Accounts), lockbox accounts and securities accounts to be subject to a
“springing” account control agreement in form and substance reasonably
satisfactory to Agent (a “Control Agreement”). No Note Party will open any new
Deposit Accounts, lockbox account or securities account (other than “Excluded
Accounts”) unless a Control Agreement is entered into concurrently with the
opening thereof.

 

(B) All account debtors or other payment obligors of such Note Party shall be
directed to directly remit all payments on each Note Party’s Accounts directly
to a Deposit Account subject to a Control Agreement and each Note Party will
immediately deposit in a Deposit Account subject to a Control Agreement all
payments received from account debtors or other payments constituting proceeds
of Collateral received by such Note Party in the identical form in which such
payment was made, whether by cash or check.

 

(C) Agent agrees that it shall only be permitted to give instructions or
directions under any Control Agreement after the occurrence and during the
continuance of an Event of Default. In addition, if the Event of Default giving
rise to such instructions is cured or waived, as applicable, and no other Event
of Default exists at such time, Agent shall give notice to the applicable bank
canceling instructions provided in accordance with this Section 4.9.

 

(D) Each Note Party hereby agrees that all payments made to any Deposit Account,
securities account or otherwise received by Agent and whether on the Accounts or
as proceeds of other Collateral or otherwise, in each case, to the extent
constituting Collateral, will be subject to the Lien of Agent, for the benefit
of itself and the other Secured Parties. If any Note Party, or any of their
respective Affiliates, employees, agents or any other Persons acting for or in
concert with such Note Party, shall receive any monies, checks, notes, drafts or
any other payments relating to and/or proceeds of any Note Party’s Accounts or
other Collateral, such Note Party or such Person shall hold such instrument or
funds in trust for Agent, and immediately upon receipt thereof, shall remit the
same or cause the same to be remitted, in kind, to a Deposit Account subject to
a Control Agreement and, if requested by Agent after the occurrence and during
the continuance of an Event of Default, to Agent at its address set forth in
Section 11.3 below.

 

 30 

 

 

4.10. Payment of Taxes by Agent. If any of the Collateral includes a charge for
any Tax payable to any Governmental Authority, Agent is hereby authorized (but
in no event obligated) in its reasonable discretion and upon reasonable prior
notice to Borrower (so as to afford the Borrower the opportunity to pay or
contest such Tax) to pay the amount thereof to the proper Governmental Authority
for the account of any Note Party and to charge the Note Party’s account
therefore.

 

4.11. Anti-Terrorism Laws; OFAC; FCPA.

 

(A) Neither the Borrower nor any of its Subsidiaries is in violation of any
Anti-Terrorism Law or engages in any transaction that evades or avoids or
attempts to violate any of the Anti-Terrorism Laws.

 

(B) Neither the Borrower nor any of its Subsidiaries is any of the following
(each a “Blocked Person”): (A) a Person that is prohibited pursuant to any of
the OFAC Sanctions Programs, including a Person named on OFAC’s list of
Specially Designated Nationals and Blocked Persons; (B) a Person that is owned
or controlled by, or that owns or controls any Person described in (A) above; or
(C) a Person with which any Purchaser is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law.

 

(C) Neither the Borrower nor any of its Subsidiaries deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 

(D) No part of the proceeds of the Notes will be used, directly or, to the
Borrower knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.12. Security Documents. Except as otherwise contemplated hereby or under any
other Note Document, the provisions of the Security Documents, together with
such filings and other actions required to be taken hereby or by the applicable
Security Documents, are effective to create in favor of the Agent, for the
benefit of the Secured Parties, a legal, valid, enforceable and perfected Lien
on all right, title and interest of the respective Note Parties in the
Collateral described therein. The Borrower and each Guarantor hereby each (i)
ratifies and confirms all of the terms and conditions of, and all of the
warranties and representations set forth in, the Note Documents and the Security
Documents, (ii) acknowledges and agrees that the Note Documents and Security
Documents remain in full force and effect, and (iii) acknowledges, confirms and
agrees that the Security Documents and any and all Collateral previously pledged
to the Agent, for the benefit of the Lenders, thereunder shall continue to
secure all of the Obligations from time to time outstanding under this Agreement
and the other Note Documents.

 

 31 

 

 

4.13. Offer of Notes. Assuming (i) the Notes are issued, sold and delivered
under the circumstances contemplated by this Agreement and (ii) the accuracy of
the representations and warranties of Purchasers set forth in Section 11.22(A)
and their compliance with the agreements set forth herein and therein, it is not
necessary in connection with the offer, sale and delivery of the Notes to
Purchasers in the manner contemplated by this Agreement to register the Notes
under the Securities Act. No Note Party has, directly or indirectly, offered,
sold or solicited any offer to buy, and no Note Party will, directly or
indirectly, offer, sell or solicit any offer to buy, any security of a type or
in a manner which would be integrated with the sale of the Notes and require the
Notes to be registered under the Securities Act. None of the Note Parties, their
respective Affiliates or any Person acting on any of their behalf (other than
Purchasers, as to whom the Note Parties make no representation or warranty) has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Notes.

 

4.14. Financial Condition.

 

(A) (A) All financial statements concerning the Borrower and its Subsidiaries
furnished by or on behalf of the Borrower or its Subsidiaries to Agent or any
Purchaser pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as disclosed
therein) and, present fairly in all material respects the financial condition of
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. The Projections represent the good faith
estimate of Note Parties and their senior management, as of the date such
Projections are delivered concerning the most probable course of their business
as of the date such Projections are delivered, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

(B) Since December 31, 2018, nothing has occurred that has had a Material
Adverse Effect.

 

4.15. Litigation; Adverse Facts. There are no judgments outstanding against the
Borrower or any of its Subsidiaries or affecting any property of the Borrower or
any of its Subsidiaries nor is there any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration now pending or,
to the knowledge of any Responsible Officer, threatened in writing against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries which would reasonably be expected to result
in any Material Adverse Effect.

 

4.16. Payment of Taxes. Except as set forth on Schedule 4.16, all material Tax
returns and reports of the Borrower and its Subsidiaries required to be filed by
any of them have been timely filed and are complete and accurate in all material
respects. All material Taxes which are due and payable by the Borrower and its
Subsidiaries have been paid when due; provided that no such Tax need be paid if
the Borrower or such Subsidiary is contesting same in good faith by appropriate
proceedings promptly instituted and diligently conducted and if the Borrower or
such Subsidiary has established appropriate reserves as shall be required in
conformity with GAAP. As of the A&R Effective Date, none of the income Tax
returns of the Borrower or any of its Subsidiaries are under audit and the
Borrower or such Subsidiary shall promptly notify Agent in the event that any of
its or any of its Subsidiaries’ tax returns become the subject of an audit. No
Tax liens have been filed against the Borrower or any of its Subsidiaries other
than Permitted Encumbrances. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any Taxes are in accordance with
GAAP.

 

 32 

 

 

4.17. Disclosure. No representation or warranty of the Borrower, of any other
Note Party or made by (or on behalf of) any Subsidiary contained in this
Agreement, the financial statements, the other Note Documents, or any other
document, certificate or written statement furnished to Agent or any Purchaser
by or on behalf of any such Person for use in connection with the Note Documents
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same were made. There is no material fact known to any Note Party as of the
Second A&R Effective Date that has had or could reasonably be expected to have a
Material Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to Agent or any Purchaser for
use in connection with the transactions contemplated hereby.

 

SECTION 5. REPORTING AND OTHER AFFIRMATIVE COVENANTS

 

Each Note Party covenants and agrees that so long as any of the Obligations
remain outstanding (other than contingent indemnification obligations to the
extent no claims giving rise thereto have been asserted by the Person entitled
thereto), each Note Party shall perform all covenants in this Section 5.

 

5.1. Notices and Reports.

 

(A) Annual Financial Statements. The Borrower shall furnish Agent and the
Purchasers within one hundred and twenty (120) days after the end of each Fiscal
Year of the Borrower commencing with the Fiscal Year ending December 31, 2019
and, with respect to the Fiscal Year ended December 31, 2018, as soon as
reasonably practicable, financial statements of the Borrower and its
Subsidiaries on a consolidated basis, in each case, including, but not limited
to, statements of income and stockholders’ equity and cash flow from the
beginning of the current Fiscal Year to the end of such Fiscal Year and the
balance sheet as at the end of such Fiscal Year, all prepared in accordance with
GAAP, and in reasonable detail and reported upon without qualification.

 

(B) Quarterly Financial Statements. The Borrower shall furnish Agent and the
Purchasers within sixty (60) days after the end of each Fiscal Quarter
commencing with the Fiscal Quarter ending September 30, 2019 and, with respect
to the Fiscal Quarters ended March 31, 2019 and ending June 30, 2019,
respectively, as soon as reasonably practicable after such sixty (60) day
period, an unaudited balance sheet and unaudited statements of stockholders’
equity, income and of cash flow of the Borrower and its Subsidiaries on a
consolidated and consolidating basis, in each case, reflecting results of
operations from the beginning of the Fiscal Year to the end of such Fiscal
Quarter and for such Fiscal Quarter, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to the business of the Note Parties. Each such balance sheet,
statements of income and cash flow shall set forth a comparison of the figures
for the current fiscal period and the current year-to-date with, in either case,
the figures for the same fiscal period and year-to-date period of the
immediately preceding Fiscal Year.

 

 33 

 

 

(C) Monthly Financial Statements The Borrower shall furnish Agent and the
Purchasers within thirty (30) days after the end of the each Fiscal Month
commencing with the Fiscal Month ending June 30, 2019, an unaudited balance
sheet and unaudited statements of and stockholders’ equity, income and of cash
flow of the Borrower and its Subsidiaries on a consolidated and consolidating
basis, in each case, reflecting results of operations from the beginning of the
Fiscal Year to the end of such Fiscal Month and for such Fiscal Month, prepared
on a basis consistent with prior practices and complete and correct in all
material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to the business of the Note
Parties. Each such balance sheet, statements of income and cash flow referred
shall set forth a comparison of the figures for the current fiscal period and
the current year-to-date with, in either case, the figures for the same fiscal
period and year-to-date period of the immediately preceding Fiscal Year.

 

(D) Projected Operating Budget. The Borrower shall furnish Agent and the
Purchasers, within forty-five (45) days (or such longer period as may be agreed
by the Requisite Purchaser) after the beginning of each Fiscal Year of the
Borrower commencing with the Fiscal Year ending December 31, 2020, a month by
month projected operating budget and cash flow of the Borrower and its
Subsidiaries on a consolidated and consolidating basis for such Fiscal Year
(including an income statement for each Fiscal Month and a balance sheet as at
the end of each Fiscal Month) (the “Projections”), such Projections to be
accompanied by a certificate signed by the chief financial officer, director of
finance, vice president of finance or other officer performing comparable
functions of Borrower to the effect that such projections have been prepared on
the basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 

(E) Management Discussion and Analysis. Together with each delivery of financial
statements pursuant to Section 5.1(A) and Section 5.1(B), a management
discussion and analysis report, in reasonable detail, signed by a Responsible
Officer of the Borrower, describing the operations and financial condition of
the Note Parties and their Subsidiaries for such period and summarizing all
material variances from budgets submitted by Note Parties pursuant to Section
5.1(D) hereof and a discussion and analysis by management with respect to such
variances.

 

(F) Collateral Reports. If requested by Agent or the Purchasers, the Borrower
shall furnish such Persons: (a) accounts receivable agings and (b) accounts
payable agings.

 

(G) Disclosure of Material Matters. Immediately upon learning thereof, the
Borrower shall report to Agent and the Purchasers all matters materially and
adversely affecting the value, enforceability or collectability of any material
portion of the Collateral.

 

(H) Government Accounts. The Borrower shall notify Agent immediately if greater
than $250,000 of its Accounts arise out of contracts between any Note Party and
the United States, any state, or any department, agency or instrumentality of
any of them.

 

(I) TS Acquisition. Concurrently with delivery of any notices to any other party
under the TS Acquisition Agreement, TS Escrow Agreement, or any other TS
Acquisition Document, the Note Party shall deliver a copy thereof to the Agent.
Promptly upon receipt of any notice from any other party under the TS
Acquisition Agreement, TS Escrow Agreement, or any other TS Acquisition
Document, the Note Party shall deliver a copy thereof to the Agent.

 

 34 

 

 

(J) ABG License. Concurrently with delivery of any notices to any other party
under the ABG License, the Note Parties shall deliver a copy thereof to the
Agent. Promptly upon receipt of any notice from any other party under the ABG
License, the Note Parties shall deliver a copy thereof to the Agent.
Concurrently with delivery, and promptly upon receipt, copies of any Reports (as
defined in the ABG License) delivered by or received by, as applicable, any Note
Party. Promptly after the Borrower knows that a material breach or default has
occurred under the ABG License, the Note Parties shall deliver a notice thereof
to the Agent, which notice shall include a description of such default or breach
and the consequences thereof under the ABG License.

 

(K) Material Occurrences. The Borrower shall promptly notify Agent and
Purchasers in writing upon the occurrence of (a) any Event of Default or Default
with such notice stating that it is a “Notice of Default”; (b) any event,
development or circumstance whereby any financial statements or other reports
furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
the Borrower and its Subsidiaries or any Note Party as of the date of such
statements; (c) each and every default by any Note Party or any Subsidiary which
might result in the acceleration of the maturity of any Indebtedness having an
outstanding principal amount in excess of $500,000 individually or $1,000,000 in
the aggregate, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (d) any other development in the business or affairs of any
Note Party or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action such Note Party or such Subsidiary propose to take with respect thereto.

 

(L) Litigation. The Borrower shall promptly notify Agent and the Purchasers in
writing of any litigation, suit or administrative proceeding affecting the
Borrower or any of its Subsidiaries, whether or not the claim is covered by
insurance, and of any suit or administrative proceeding, (i) in which the amount
of damages claimed is in excess of $500,000 individually or $1,000,000 in the
aggregate, (ii) in which injunctive or similar relief is sought and which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement or any other Note Document.

 

(M) Default Notices. The Borrower shall promptly notify the Agent and the
Purchasers in writing of any “default” or “event of default” under any of the
documents governing the Fast Pay Indebtedness, any Subordinated Indebtedness or
the New York Lease.

 

(N) Other Reports. The Borrower shall furnish the Agent and the Purchasers as
soon as available, but in any event within five (5) days after the issuance
thereof, with (i) copies of all material notices sent to or from the holders of
the Fast Pay Indebtedness, the Subordinated Debentures or any other holders of
Indebtedness, (ii) copies of all reports as the Borrower or any of its
Subsidiaries shall send to its board of directors or any committees thereof and
(iii) copies of all reports and material returns as the Borrower or any of its
Subsidiaries shall send to its members or stockholders.

 

 35 

 

 

(O) Additional Information. The Borrower shall furnish Agent and Purchases with
such additional information as Agent or any Purchaser shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement have been complied with by the Borrower and its
Subsidiaries.

 

(P) SEC Filings. Promptly upon transmission thereof, the Borrower shall furnish
to Agent copies of all registration statements (without exhibits) and all
reports, if any, which it files with the SEC (or any Governmental Authority or
agency succeeding to the functions of the SEC).

 

(Q) Notice of Suits, Adverse Events. The Borrower shall furnish Agent with
prompt notice of (i) any lapse or other termination of any consent issued to the
Borrower or any of its Subsidiaries by any Governmental Authority or any other
Person that is material to the operation of the Borrower or any of its
Subsidiaries’ business; (ii) any refusal by any Governmental Authority or any
other Person to renew or extend any such consent; (iii) copies of any periodic
or special reports filed by the Borrower or any of its Subsidiaries with any
Governmental Authority or Person, if such reports indicate any material change
in the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries, or if copies thereof are requested by Agent or any Purchaser, and
(iv) copies of any material notices and other communications from any
Governmental Authority or Person which specifically relate to the Borrower or
any of its Subsidiaries, in each case, unless such lapse, termination, refusal,
report or communication could not reasonably be expected to have a Material
Adverse Effect.

 

(R) ERISA Notices and Requests. The Borrower shall furnish Agent with prompt
written notice in the event of any of the following, in each case, if a
Responsible Officer knows that the event has occurred and the event would have a
Material Adverse Effect on the Borrower and its Subsidiaries: (i) a Termination
Event has occurred, together with a written statement describing such
Termination Event and the action, if any, which the Borrower, a Subsidiary
Guarantor or any ERISA Affiliate has taken, is taking, or proposes to take with
respect thereto and, when known by a Responsible Officer, any action taken or
threatened by the IRS, Department of Labor or PBGC with respect thereto; (ii) a
non-exempt prohibited transaction (as defined in Sections 406 of ERISA and 4975
of the IRC) has occurred with respect to an Employee Benefit Plan, together with
a written statement describing such transaction and the action which the
Borrower, such Subsidiary Guarantor or any ERISA Affiliate has taken, is taking
or proposes to take with respect thereto; (iii) a funding waiver request has
been filed with respect to any Pension Benefit Plan, together with all
communications received by the Borrower, any Subsidiary Guarantor or any ERISA
Affiliate with respect to such request; (iv) the Borrower or any Subsidiary
Guarantor shall receive from the PBGC a notice of intention to terminate a
Pension Benefit Plan or to have a trustee appointed to administer a Pension
Benefit Plan, together with copies of each such notice; (v) the Borrower or any
of its Subsidiaries has received a notice imposing withdrawal liability on the
Borrower or any of its Subsidiaries, together with copies of each such notice;
(vi) the Borrower, any Subsidiary Guarantor or any ERISA Affiliate has failed to
make a required installment or any other required payment under Section 412 of
the IRC on or before the due date for such installment or payment; or (vii) (a)
a Multiemployer Plan has been terminated, or (b) the PBGC has instituted
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan.

 

 36 

 

 

(S) Additional Documents. The Borrower shall execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.

 

(T) Insurance Report. As soon as practicable and in any event within thirty (30)
days (or such longer period as Agent may agree) of the last day of each Fiscal
Year, the Borrower shall furnish Agent a report in form and substance reasonably
satisfactory to Agent outlining all material insurance coverage maintained as of
the date of such report by Note Parties and all material insurance coverage
planned to be maintained by Note Parties in the immediately succeeding Fiscal
Year.

 

(U) Accountants. Promptly upon receipt thereof, the Borrower shall furnish to
Agent a copy of each other report submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any Subsidiary.

 

(V) Renewal of the BRF Finance Co. Letter of Credit. At least one hundred and
five (105) days prior to each expiration of the BRF Finance Co. Letter of
Credit, the Borrower shall provide the Agent with a written request for the
renewal thereof.

 

Notwithstanding anything herein to the contrary, at any time the Agent so
directs the Note Parties, no Note Party shall deliver to the Agent or any
Purchaser the annual financial statements, quarterly financial statements,
monthly financial statements, any other statements or reports, and/or other
material non-public information required to be delivered hereunder.

 

5.2. Beneficial Ownership. At any time or from time to time upon the request of
Agent, each Note Party will, at its expense, promptly provide Purchasers with
any information and documentation reasonably requested for purposes of
compliance with the Beneficial Ownership Regulation or other applicable
anti-money laundering laws under 31 U.S.C. 5318(h) and its implementing
regulations.

 

5.3. Real Estate Mortgages and Filings. Within 90 days (or such longer period as
Agent may agree) after the acquisition by any Note Party of any fee-owned
property (together with fixtures thereon) located in the United States of
America that is owned by any Note Party with a fair market value (as reasonably
determined by Borrower) that exceeds $500,000, the Note Parties will deliver
such documents as the Agent may reasonably request to perfect the Agent’s
security interest in such real property and other documents reasonably related
thereto, including, without limitation, mortgages, title insurance, surveys,
legal opinions, and fixture filings.

 

5.4. Use of Proceeds and Margin Security.

 

(A) The Borrower will only use the proceeds of the Original Notes as follows:
(i) $16,500,000 of such proceeds will be deposited with Citibank, N.A. pursuant
to the TS Escrow Agreement to be used as the consideration for the TS
Acquisition, (ii) $1,135,000 of such proceeds will be used to pay fees and
expenses associated with the Transactions, and (iii) the remainder will be used
for general corporate purposes of the Borrower. The Borrower shall use the
proceeds of all Original Notes for proper business purposes consistent with all
Applicable Laws, statutes, rules and regulations.

 

 37 

 

 

(B) The Borrower will only use the proceeds of the A&R Notes as follows: (i)
$45,000,000 of such proceeds will be used to finance the license fee under the
ABG License, and (ii) the remainder will be used to pay fees and expenses
associated with the ABG License and related transactions and for general
corporate purposes of the Borrower. The Borrower shall use the proceeds of all
A&R Notes for proper business purposes consistent with all Applicable Laws,
statutes, rules and regulations.

 

(C) No portion of the proceeds of any Note shall be used for the purpose of
purchasing or carrying margin stock within the meaning of Regulation U, or in
any manner that might cause the borrowing or the application of such proceeds to
violate Regulation T or Regulation X or any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Exchange Act.

 

(D) The Borrower will only use the proceeds of the First Amendment Notes as
follows: $3,000,000 will be used to pay fees and expenses associated with the
First Amendment and for general corporate purposes of the Borrower. The Borrower
shall use the proceeds of all First Amendment Notes for proper business purposes
consistent with all Applicable Laws, statutes, rules and regulations.

 

(E) The Borrower will use the proceeds of the Delayed Draw Term Notes to pay
fees and expenses associated with the Second A&R Closing and for general
corporate purposes of the Borrower. The Borrower shall use the proceeds of all
Delayed Draw Term Notes for proper business purposes consistent with all
Applicable Laws, statutes, rules and regulations.

 

5.5. Maintenance of Properties and Existence. The Note Parties shall, and shall
cause their respective Subsidiaries to, maintain and preserve all of their
respective material properties (including as relates to Intellectual Property)
which are necessary or useful in the proper conduct of their business in good
working order and condition, ordinary wear and tear excepted and make or cause
to be made all appropriate repairs, renewals and replacements thereof, and
comply at all times with the provisions of all material leases to which it is a
party as lessee, so as to prevent any loss or forfeiture thereof or thereunder.
Each Note Party will and shall cause each of its Subsidiaries to (i) maintain
and preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, and (ii) maintain rights, privileges, permits,
licenses, authorizations and approvals, and become or remain duly qualified and
in good standing in each jurisdiction in which the character of the properties
owned or leased by such Note Party or in which the transaction of its business
makes such qualification necessary, in each case under this clause (ii), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

 38 

 

 

5.6. Additional Guarantors; Collateral; Further Assurances.

 

(A) The Borrower shall promptly notify the Agent when, and provide evidence
satisfactory to the Agent that, the conditions to the consummation of the TS
Acquisition (including the requisite stockholder consent) have been satisfied.
Substantially concurrently with the consummation of the TS Acquisition, the
Borrower shall cause TheStreet (as the surviving entity in such merger) to
become a Guarantor hereunder and cause TheStreet to execute and deliver (x) a
joinder agreement in form and substance satisfactory to Agent, (y) each document
that would have been required by Section 3.1 to be delivered to Agent with
respect to such Subsidiary had such Subsidiary been a Guarantor on the Second
A&R Effective Date, and (z) such other documents as Agent may reasonably
request, all such documents to be in form and substance reasonably satisfactory
to Agent and the Requisite Purchasers.

 

(B) Without limiting the foregoing clause (A), it is the intent of the parties
that Maven Media Brands, LLC, a Delaware limited liability company, and any
other Subsidiary that is established, created or acquired by the Borrower or any
other Note Party after the Second A&R Effective Date become a Guarantor
hereunder. Note Parties shall cause any such Subsidiary to become a Guarantor
hereunder concurrently with the creation or acquisition thereof and shall cause
such Subsidiary to execute and deliver (x) a joinder agreement in form and
substance satisfactory to Agent, (y) each document that would have been required
by Section 3.1 to be delivered to Agent with respect to such Subsidiary had such
wholly-owned Subsidiary been a Guarantor on the Second A&R Effective Date, and
(z) such other documents as Agent may reasonably request, including opinions of
counsel, all such documents to be in form and substance reasonably satisfactory
to Agent and the Requisite Purchasers.

 

(C) The Note Parties acknowledge that it is their intention to provide Agent
with a Lien on all of the Collateral, subject only to Liens permitted hereunder.
The Note Parties shall from time to time promptly notify Agent of the
acquisition by any Note Party of any material property constituting Collateral
in which Agent does not then hold a perfected Lien, or the creation or existence
of any such property constituting Collateral, and such Person shall, upon
request by Agent, promptly, and in any event within five (5) days of such
request, execute and deliver to Agent or cause to be executed and delivered to
Agent pledge agreements, security agreements, or other like agreements with
respect to such property, together with such other documents, certificates,
opinions of counsel and the like as Agent shall reasonably request in connection
therewith, in form and substance reasonably satisfactory to Agent, such that
Agent shall receive valid and perfected Liens with respect to Collateral on all
such property constituting Collateral. In addition, in the event that any Note
Party files or acquires any ownership interest in any Trademarks, Copyrights, or
Patents (each as defined in the applicable Security Document) filed or
registered with the U.S. Patent and Trademark Office or U.S. Copyright Office,
in each case that is material to the business of the Note Parties, then such
Note Party shall notify Agent promptly in writing within thirty (30) days of
such notice (or such longer period as Agent may agree) and shall execute, or
cause the execution of a security agreement and other documents with respect
thereto in form and substance reasonably satisfactory to Agent.

 

(D) Without limiting the foregoing, the Note Parties shall (and, subject to the
extent applicable hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as the Agent or
Requisite Purchasers may reasonably require from time to time in order to carry
out more effectively the purposes of this Agreement or any other Note Document.

 

 39 

 

 

5.7. Investment Banker. The Borrower agrees that the Borrower shall retain B.
Riley as the Borrower’s exclusive investment banker in connection with any
effort by the Borrower to issue Equity Interests or borrow money or to enter
into any merger, sale or acquisition transaction so long as such engagement is
on commercial terms substantially consistent with those in the investment
banking industry required by firms of similar scope of operations in the United
States.

 

5.8. Post-Closing Obligations. The Borrower shall deliver, or cause to be
delivered, the agreements, instruments and other documents set forth on Schedule
5.8 within the applicable time periods specified therein or in each case, such
later date as may be agreed by the Agent in its sole discretion.

 

SECTION 6. [RESERVED]

 

SECTION 7. NEGATIVE COVENANTS

 

Each Note Party covenants and agrees that so long as any of the Obligations
remain outstanding (other than contingent indemnification obligations to the
extent no claims giving rise thereto have been asserted by the Person entitled
thereto), such Note Party shall not, and will not permit any of its Subsidiaries
to, violate any of the covenants set forth in this Section 7.

 

7.1. Indebtedness and Liabilities. No Note Party will, or will permit any
Subsidiary to, directly or indirectly create, incur, assume, guaranty, or
otherwise become or remain directly or indirectly liable, on a fixed or
contingent basis, with respect to any Indebtedness except:

 

(A) the Obligations;

 

(B) Indebtedness existing on the Second A&R Effective Date and identified on
Schedule 7.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof, taken as a whole, are not less
favorable to the obligor thereon than the Indebtedness being refinanced or
extended, and the weighted average life to maturity thereof is greater than or
equal to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (x) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, or (y) exceed
in a principal amount the Indebtedness being renewed, extended or refinanced
(plus an amount equal to any unpaid accrued interest and premiums thereunder and
other fees and expenses incurred in connection with such refinancing or
extension);

 

(C) Indebtedness in the form of guarantees permitted by Section 7.2;

 

(D) Indebtedness consisting of customer deposits received by a Note Party or any
Subsidiary in the ordinary course of business;

 

(E) Indebtedness consisting of intercompany loans permitted by Section 7.4;

 

 40 

 

 

(F) Indebtedness of the Borrower arising under the Fast Pay Indebtedness
Documents in an aggregate principal amount not to exceed $15,000,000;

 

(G) subject to Section 5.8, Indebtedness of the Borrower arising under the
Subordinated Debentures in an aggregate principal amount of $15,205,528, less
any principal payments of such Indebtedness made on or after the date hereof;

 

(H) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within ten (10) Business Days after its incurrence.

 

7.2. Guarantees. Neither any Note Party nor any of its Subsidiaries will
guaranty, endorse, or otherwise in any way become or be responsible for any
obligations of any other Person, whether directly or indirectly by agreement to
purchase the indebtedness of any other Person or through the purchase of goods,
supplies or services, or maintenance of working capital or other balance sheet
covenants or conditions, or by way of stock purchase, capital contribution,
advance or loan for the purpose of paying or discharging any indebtedness or
obligation of such other Person or otherwise, except:

 

(A) as provided under the Note Documents;

 

(B) for endorsements of instruments or items of payment for collection in the
ordinary course of business;

 

(C) guarantees by Note Parties of the obligations of other Note Parties;

 

(D) guarantees existing as of the Second A&R Effective Date and listed in
Schedule 7.2(D), including extension and renewals thereof which do not increase
the amount of such guarantees as of the date of such extension or renewal (plus
an amount equal to any unpaid accrued interest and premiums thereunder and other
fees and expenses incurred in connection with such refinancing or extension);

 

(E) guarantees incurred in the ordinary course of business with respect to
leases and other obligations not constituting Indebtedness; and

 

(F) guarantees arising with respect to customary indemnification obligations in
favor of (i) sellers in connection with acquisitions permitted hereunder and
(ii) purchasers in connection with dispositions permitted hereunder.

 

7.3. Transfers, Liens and Related Matters.

 

(A) Transfers. No Note Party will, or will permit any of its Subsidiaries to,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to any of the Collateral or the assets of any Note
Party or any of its Subsidiaries, except:

 

(1) dispositions of Inventory in the ordinary course of business;

 

 41 

 

 

(2) dispositions of cash in the ordinary course of business;

 

(3) dispositions of (i) obsolete or worn out property and assets in the ordinary
course of business, or (ii) property or assets no longer used or useful in the
conduct of the business of the Borrower or its Subsidiaries;

 

(4) licenses, sublicenses, leases or subleases (excluding Intellectual Property
license) granted to third parties in the ordinary course of business and not
materially interfering with the business of the Borrower and any of its
Subsidiaries;

 

(5) licensing or sublicensing on a non-exclusive basis of Intellectual Property
in the ordinary course of business;

 

(6) the factoring and sale of receivables in the ordinary course of business
consistent with past practice; and

 

(7) dispositions from any Note Party to any other Note Party;

 

provided however, no dispositions of Intellectual Property made to any Person
(other than a Note Party) shall constitute a disposition permitted hereunder
unless such disposition is subject to a non-exclusive royalty-free license of
such Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Note Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 7.5(c) of the Security Agreement (or otherwise
reasonably satisfactory to the Agent and the Requisite Purchasers).

 

(B) Liens. Except for Permitted Encumbrances, no Note Party will, or will permit
any of its Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any of the Collateral or any
other assets or any proceeds, income or profits therefrom.

 

(C) No Negative Pledges. No Note Party will, or will permit any of its
Subsidiaries to enter into or assume any agreement (other than (i) the Note
Documents, (ii) the Fast Pay Indebtedness Documents, (iii) the Subordinated
Debentures, and (iv) any instrument or other document evidencing a Permitted
Encumbrance (or the Indebtedness secured thereby) restricting on customary terms
the transfer of any property or assets subject to such Permitted Encumbrance)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired.

 

(D) No Restrictions on Subsidiary Distributions to Note Parties. No Note Party
will, or will permit any of its Subsidiaries to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
directly or indirectly: (i) pay dividends or make any other distribution on any
of such Subsidiary’s Equity Interests owned by a Note Party; (ii) pay any
indebtedness owed to a Note Party; (iii) make loans or advances to a Note Party;
or (iv) transfer any of its property or assets to a Note Party; provided that
the foregoing shall not apply to:

 

(1) restrictions and conditions imposed by Applicable Law;

 

 42 

 

 

(2) restrictions and conditions under the Note Documents;

 

(3) restrictions and conditions existing on the Second A&R Effective Date and
listed on Schedule 7.3(D) and any extensions, renewals, refinancings,
replacements, refundings, or modifications thereon (so long as any such
extensions, renewals, refinancings, replacements, refundings, or modifications
do not make any restriction or condition less favorable to the Borrower or any
of its Subsidiaries in any material respect);

 

(4) restrictions and conditions imposed by organizational documents as of the
Second A&R Effective Date;

 

(5) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale and pertaining only to such
Subsidiary; provided that such sale is permitted hereunder;

 

(6) customary restrictions and conditions contained in agreements relating to a
disposition of assets permitted by this agreement;

 

(7) restrictions and conditions that were binding on a Subsidiary or assets at
the time such Subsidiary or assets were acquired, so long as such restrictions
and conditions were not entered into in contemplation of this provision;

 

(8) customary restrictions or conditions imposed by an agreement governing
Indebtedness permitted hereunder; and

 

(9) customary provisions in leases, licenses and other agreements restricting
subletting, sublicensing or assignments, including the granting of a Lien.

 

7.4. Investments and Loans. No Note Party will, or will permit any of its
Subsidiaries to, make or permit to exist investments in or loans to any other
Person, except:

 

(A) loans and advances to employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business in an aggregate outstanding
amount not in excess of $50,000 at any time;

 

(B) loans and investments by a Note Party to or in another Note Party;

 

(C) loans and investments by Subsidiaries that are not Note Parties to or in
other Subsidiaries that are not Note Parties;

 

(D) Restricted Junior Payments permitted under Section 7.5 that constitute
investments;

 

(E) loans and investments existing on the Second A&R Effective Date and set
forth on Schedule 7.4(E);

 

(F) the TS Acquisition;

 

 43 

 

 

(G) the creation of wholly-owned Subsidiaries, subject to compliance with the
terms of Sections 5.6; and

 

(H) other investments in an outstanding amount not to exceed $100,000 in the
aggregate at any time.

 

provided however, with respect to any investment consisting of Intellectual
Property, such investment of Intellectual Property in any Person (other than a
Note Party) shall not constitute an investment permitted hereunder unless such
investment is subject to a non-exclusive royalty-free license of such
Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Note Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 7.5(c) of the Security Agreement (or otherwise
reasonably satisfactory to the Agent and the Requisite Purchasers).

 

7.5. Restricted Junior Payments. No Note Party will directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Junior
Payment, except that:

 

(A) Note Parties and their Subsidiaries may make distributions to Note Parties;

 

(B) The Borrower may, and the other Note Parties and their Subsidiaries may make
distributions to the Borrower to allow the Borrower to, repurchase its (or its
direct or indirect parent) Equity Interests from directors, executive officers,
members of management or employees of the Borrower and its Subsidiaries upon the
death, disability, retirement or termination of such directors, executive
officers, members of management or employees, so long as no Default or Event of
Default is then existing or would be created thereby and the aggregate amount of
cash expended by the Borrower does not exceed $10,000 in the aggregate after the
A&R Effective Date;

 

(C) Note Parties and their Subsidiaries may make payments of interest and
principal with respect to intercompany indebtedness incurred from a Note Party;

 

(D) Subsidiaries that are not Note Parties may make payments of interest and
principal with respect to intercompany indebtedness incurred from another
Subsidiary that is not a Note Party;

 

(E) Note Parties and their Subsidiaries may make payments permitted by Section
7.8(B); and

 

(F) Note Parties may make payments of principal, interest and other amounts with
respect to Subordinated Indebtedness to the extent expressly permitted under the
terms of the applicable Subordination Agreement.

 

7.6. Restriction on Fundamental Changes. No Note Party will, or will permit any
of its Subsidiaries to:

 

(A) enter into any transaction of merger or consolidation;

 

 44 

 

 

(B) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); and

 

(C) except as permitted by Section 7.3, convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the Equity Interests of any
of its Subsidiaries, whether now owned or hereafter acquired,

 

provided, however, with respect to each of the foregoing clauses (A), (B) and
(C):

 

(x) (i) Note Parties may merge with and into each other and/or into the
Borrower, so long as, in the case of a merger with the Borrower, Borrower is the
surviving entity, or (ii) Note Parties (other than the Borrower) may convey all
or substantially all of their assets to each other or to the Borrower, or (iii)
Note Parties (other than the Borrower) may liquidate, wind-up or dissolve, so
long as any assets of such Note Party are transferred to another Note Party; and

 

(y) TST AcquisitionCo may merge with TheStreet in connection with the TS
Acquisition, subject to compliance with Section 5.6(A).

 

7.7. Division. Notwithstanding anything herein or any other Note Document to the
contrary, no Note Party that is a limited liability company may divide itself
into two or more limited liability companies or series thereof (pursuant to a
“plan of division” as contemplated under the Delaware Limited Liability Company
Act or otherwise) without the prior written consent of the Agent.

 

7.8. Transactions with Affiliates. Except as expressly permitted by Section 7.5,
no Note Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower; provided, however, that the Note
Parties and their Subsidiaries may enter into or permit to exist any such
transaction if the terms of such transaction are not less favorable to such Note
Party or that Subsidiary, as the case may be, than those that might be obtained
at the time from a Person who is not an Affiliate; provided further that the
foregoing restrictions shall not apply to:

 

(A) any transaction among any two or more Note Parties;

 

(B) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Note Parties and their Subsidiaries that are not
employees of any of the Note Parties or their Subsidiaries; and

 

(C) transactions described in Schedule 7.8.

 

7.9. Conduct of Business. From and after the Second A&R Effective Date, the
Borrower will not, and will not permit any of its Subsidiaries to, engage in any
business other than businesses of the type engaged in by the Borrower and its
Subsidiaries on the Second A&R Effective Date, other businesses reasonably
related thereto.

 

 45 

 

 

7.10. Tax Consolidations. No Note Party will file or consent to the filing of
any consolidated income tax return with any Person other than the Borrower, the
Note Parties and their Subsidiaries unless required by Applicable Law.

 

7.11. TS Acquisition Documents. No Note Party will amend, modify or change the
terms of any TS Acquisition Document without the prior written consent of the
Agent. No Note Party will deliver any Joint Release Instruction under (and as
defined in) the TS Escrow Agreement without the prior written consent of the
Agent; provided however, in the event that such Joint Release Instructions are
being delivered to release the escrowed funds solely to pay the consideration
under the TS Acquisition Agreement after the occurrence of the Effective Time
pursuant to (and as defined in) the TS Acquisition Agreement, (i) the prior
written consent of the Agent shall not be required to deliver such Joint Release
Escrow Instructions and (ii) the Borrower shall promptly deliver a copy of such
Joint Release Escrow Instructions to the Agent.

 

7.12. Changes to Indebtedness Documents. No Note Party will amend, modify or
change the terms of any Subordinated Indebtedness Document or the Fast Pay
Indebtedness Documents without the prior written consent of the Agent.

 

7.13. Sales and Lease-Backs. No Note Party shall, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Note Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Note Party
(other than the Borrower or any of its Subsidiaries) in connection with such
lease.

 

7.14. Anti-Terrorism Laws. No Note Party shall, nor shall any Note Party permit
any Subsidiary or any Person that, directly or indirectly, is in control of a
Note Party to:

 

(A) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person;

 

(B) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224;

 

(C) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act, or
any other Anti-Terrorism Law. The Note Parties shall deliver to the Purchasers
any certification or other evidence requested from time to time by any Purchaser
in its sole discretion, confirming such Note Party’s compliance with this
Section; or

 

(D) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or the European Union including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person.

 

 46 

 

 

7.15. Trading with the Enemy Act. No Note Party shall, nor shall any Note Party
permit any Subsidiary or any Person that, directly or indirectly, is in control
of a Note Party to engage in any business or activity in violation of the
Trading with the Enemy Act.

 

7.16. Fiscal Year. No Note Party will change its Fiscal Year, unless approved in
writing by Agent.

 

7.17. ABG License. No Note Party will amend, modify or change the terms of the
ABG License or the other documents related thereto in any material respect
without the prior written consent of the Agent.

 

SECTION 8. DEFAULT, RIGHTS AND REMEDIES

 

8.1. Event of Default. “Event of Default” means the occurrence or existence of
any one or more of the following:

 

(A) Payment. Failure to pay any amount of principal, interest, fees, or any
other amount payable hereunder or pursuant to any other Note Document after the
same shall become due; or

 

(B) Breach of Warranty. Any representation, warranty, certification or other
statement made by any Note Party in any Note Document or in any statement or
certificate at any time given by such Person in writing pursuant or in
connection with any Note Document is false in any material respect on the date
made (without duplication of other materiality qualifiers contained therein); or

 

(C) Breach of Certain Provisions. Failure of any Note Party to perform or comply
with any term or condition contained in Section 5.1, Section 5.4, Section 5.5
(with respect to each Note Party’s corporate existence only), Section 5.6,
Section 5.7, Section 5.8, or Section 7; or

 

(D) Other Defaults Under Note Documents. The Borrower or any of its Subsidiaries
defaults in the performance of or compliance with any term contained in this
Agreement other than those otherwise set forth in this Section 8.1, or defaults
in the performance of or compliance with any term contained in any other Note
Document and such default, in any such case, is not remedied within ten (10)
days; or

 

(E) Default in Other Agreements. (1) Failure of any Note Party to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) any principal or interest on any Indebtedness (other than the
Obligations) having a principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) in excess of $500,000 individually or $1,000,000
in the aggregate for all such Indebtedness and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure, (2) any breach or default with respect to
any Indebtedness of any Note Party (other than the Obligations) having a
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of $500,000 individually or $1,000,000 in the aggregate
for all such Indebtedness and such breach or default continues beyond any
applicable grace period, if such breach or default entitles the holder of such
Indebtedness to cause such Indebtedness to become or be declared due prior to
its stated maturity (without regard to any subordination terms with respect
thereto); (3) a breach or default occurs under the ABG License, which breach or
default has a material adverse effect on the Borrower’s rights thereunder; (4)
an amendment, breach or default occurs under the ABG-SI License, which
amendment, breach or default has a material adverse effect on the Borrower’s
rights under the ABG License; (5) a breach or default occurs under the New York
Lease, which breach or default has a material adverse effect on the applicable
Note Party’s rights thereunder; (6) a breach or default occurs under any Fast
Pay Indebtedness Document and such breach or default continues beyond any
applicable grace period, if such breach or default entitles Fast Pay Partners
LLC (or its successors or assigns as lender under the Fast Pay Indebtedness
Documents) to cause such Indebtedness to become or be declared due prior to its
stated maturity (without regard to any subordination terms with respect
thereto); or (7) a breach or default occurs under any Subordinated Debenture; or

 

 47 

 

 

(F) Change in Control. A Change In Control occurs; or

 

(G) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court enters a
decree or order for relief with respect to any Note Party in an involuntary case
under any applicable bankruptcy, winding-up, insolvency or other similar law now
or hereafter in effect, which decree or order is not stayed or other similar
relief is not granted under any applicable federal, provincial or state law; or
(2) the continuance of any of the following events for thirty (30) days unless
dismissed, bonded or discharged: (a) an involuntary case is commenced against
any Note Party, under any applicable bankruptcy, insolvency winding-up, or other
similar law now or hereafter in effect; or (b) a receiver, liquidator,
sequestrator, trustee, custodian or other fiduciary having similar powers over
any Note Party, or over all or a substantial part of their respective property,
is appointed; or

 

(H) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) Any Note Party
commences a voluntary case under any applicable bankruptcy, winding-up,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) any Note Party makes any
assignment for the benefit of creditors; or (3) any Note Party voluntarily
ceases to conduct its business in the ordinary course; or (4) the board of
directors (or similar governing body) of any Note Party adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 8.1(H); or

 

(I) ERISA. A Termination Event shall have occurred that has resulted in
liability to the Borrower and its Subsidiaries in an aggregate amount in excess
of $500,000 individually or $1,000,000 in the aggregate with respect to all
Termination Events and such liability remains unpaid for a period of two (2)
Business Days; provided, that, no Lien is imposed on the Borrower, any of its
Subsidiaries or their respective assets with respect to such liability; or

 

 48 

 

 

(J) Judgment, Attachments and Litigation. Any (i) money judgment, writ or
warrant of attachment, or similar process involving an amount in any individual
case in excess of $500,000 individually or $1,000,000 in the aggregate for all
judgments (in any case not adequately covered by insurance that has not been
denied as to which the insurance company has acknowledged coverage) is entered
or filed against any Note Party or any of its respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days;
or (ii) non-monetary judgment which could reasonably be expected to have a
Material Adverse Effect is entered or filed against any Note Party or any of its
respective assets and remains undischarged, unvacated, unbonded or unstayed for
a period of thirty (30) days; or

 

(K) Invalidity of Subordination Provisions. The subordination and/or
intercreditor provisions (if any) of any agreement or instrument governing the
Subordinated Indebtedness or the Fast Pay Indebtedness (if any) shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect (other than in accordance with its terms), or any Note Party shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations, for any
reason shall not have the priority contemplated by this Agreement or such
subordination and/or intercreditor provisions; or

 

(L) Solvency. Any Note Party admits in writing its present or prospective
inability to pay its debts as they become due; or

 

(M) Injunction. Any Note Party is enjoined, restrained or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business and such order continues for
thirty (30) days or more and such order could reasonably be expected to have a
Material Adverse Effect; or

 

(N) Invalidity of Note Documents. Any material provision of any of the Note
Documents for any reason, other than a partial or full release in accordance
with the terms thereof, ceases to be in full force and effect or is declared to
be null and void, or any Note Party denies that it has any further liability
under any Note Documents to which it is party, or gives notice to such effect;
or

 

(O) Failure of Security. Agent, on behalf of itself and the other Secured
Parties, does not have or ceases to have a valid, perfected security interest in
any material portion of the Collateral (after giving effect to any releases
permitted hereunder), in each case, for any reason other than (x) the failure of
Agent or any other Secured Party to take any action within its control, or (y)
as expressly contemplated by the Note Documents; or

 

(P) Damage, Strike, Casualty. Any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than fifteen (15) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities at any facility of
the Borrower or any of its Subsidiaries if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect; or

 

(Q) Licenses and Permits. The loss, termination, suspension or revocation of, or
failure to renew, (i) the ABG License or (ii) any other license or permit now
held or hereafter acquired by any Note Party or any of their respective
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or

 

 49 

 

 

(R) Material Adverse Effect. A Material Adverse Effect shall occur; or

 

(S) Forfeiture. There is filed against any Note Party or any of its Subsidiaries
any civil or criminal action, suit or proceeding under any federal, state or
foreign racketeering statute (including, without limitation, the Racketeer
Influenced and Corrupt Organization Act of 1970), which action, suit or
proceeding (1) is not dismissed within one hundred twenty (120) days; and (2)
could reasonably be expected to result in the confiscation or forfeiture of any
material portion of the Collateral.

 

8.2. Acceleration. Upon the occurrence of any Event of Default described in the
foregoing Sections 8.1(G) or 8.1(H), all Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Note
Party. Upon the occurrence and during the continuance of any other Event of
Default, Agent may, and upon demand by Requisite Purchasers shall, by written
notice to Borrower, declare all or any portion of the Obligations to be, and the
same shall forthwith become, immediately due and payable.

 

8.3. Remedies. If any Event of Default shall have occurred and be continuing, in
addition to and not in limitation of any other rights or remedies available to
Agent and the other Secured Parties at law or in equity, Agent may, and shall
upon the request of Requisite Purchasers, exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and other
Applicable Law and may also (a) require Note Parties to, and each Note Party
hereby agrees that it will, at its expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at a place to be designated by Agent which is reasonably
convenient to both parties; (b) withdraw all cash in any Deposit Account subject
to a Control Agreement and apply such monies in payment of the Obligations in
the manner provided in Section 8.6; and (c) without notice or demand or legal
process, enter upon any premises of any Note Party and take possession of the
Collateral. Each Note Party agrees that, to the extent notice of sale of the
Collateral or any part thereof shall be required by law, at least ten (10) days’
notice to Borrower of the time and place of any public disposition or the time
after which any private disposition (which notice shall include any other
information required by law) is to be made shall constitute reasonable
notification. At any disposition of the Collateral (whether public or private),
if permitted by law, Agent (at the direction of the Requisite Purchasers) may
bid (which bid may be, in whole or in part, in the form of cancellation of
indebtedness, credit bid or set-off) for the purchase, lease, or licensing of
the Collateral or any portion thereof for the account of the Secured Parties.
Agent shall not be obligated to make any disposition of Collateral regardless of
notice of disposition having been given. Each Note Party shall remain liable for
any deficiency. Agent may adjourn any public or private disposition from time to
time by announcement at the time and place fixed therefor, and such disposition
may, without further notice, be made at the time and place to which it was so
adjourned. Agent is not obligated to make any representations or warranties in
connection with any disposition of the Collateral. To the extent permitted by
law, each Note Party hereby specifically waives all rights of redemption, stay
or appraisal, which it has or may have under any law now existing or hereafter,
enacted. Agent shall not be required to proceed against any Collateral and may
proceed against one or more Note Parties directly.

 

 50 

 

 

8.4. Appointment of Attorney-in-Fact. Each Note Party hereby constitutes and
appoints Agent as such Note Party’s attorney-in-fact with full authority in the
place and stead of such Note Party and in the name of such Note Party, Agent or
otherwise, from time to time in Agent’s discretion while an Event of Default is
continuing to take any action and to execute any instrument that Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including:
(a) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; (b) to enforce the obligations of any Account Debtor or
other Person obligated on the Collateral and enforce the rights of any Note
Party with respect to such obligations and to any property that secures such
obligations; (c) to file any claims or take any action or institute any
proceedings that Agent may deem necessary or desirable for the collection of or
to preserve the value of any of the Collateral or otherwise to enforce the
rights of Agent and the other Secured Parties with respect to any of the
Collateral; (d) to pay or discharge taxes or Liens levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by Agent in its sole
discretion, and such payments made by Agent to become Obligations, due and
payable immediately without demand; (e) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts,
assignments, verifications and notices in connection with Accounts, Chattel
Paper or General Intangibles and other Documents relating to the Collateral; and
(f) generally to take any act required of any Note Party under Section 4 or
Section 5 of this Agreement or any Security Document, and to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Agent were the absolute owner
thereof for all purposes, and to do, at Agent’s option and Note Parties’
expense, at any time or from time to time, all acts and things that Agent deems
necessary to protect, preserve or realize upon the Collateral. Each Note Party
hereby ratifies and approves all acts of Agent made or taken pursuant to this
Section 8.4. The appointment of Agent as each Note Party’s attorney and Agent’s
rights and powers are coupled with an interest and are irrevocable until payment
in full, in cash, of all Obligations (other than contingent indemnification
obligations to the extent no claims giving rise thereto have been asserted by
the Person entitled thereto).

 

8.5. Limitation on Duty of Agent and Purchasers with Respect to Collateral.
Beyond the safe custody thereof, Agent and each other Secured Party shall have
no duty with respect to any Collateral in its possession (or in the possession
of any agent or bailee) or with respect to any income thereon or the
preservation of rights against prior parties or any other rights pertaining
thereto. Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Agent accords its own
property. Neither Agent nor any other Secured Party shall be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouse, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Note Parties or selected by Agent in good faith.

 

 51 

 

 

8.6. Application of Proceeds. Notwithstanding anything to the contrary contained
in this Agreement, upon the occurrence and during the continuance of an Event of
Default, (a) each Note Party irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of any Note Party, and Agent shall have the continuing
and exclusive right to apply and to reapply any and all payments received at any
time or times after the occurrence and during the continuance of an Event of
Default against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent, but in all events subject to
Section 8.6(b), and (b) after the occurrence and during the continuance of an
Event of Default, Agent may, and upon the direction of the Requisite Purchasers
shall, apply all proceeds of the Collateral, and in any event Agent shall apply
any proceeds of Collateral with respect to any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise in
accordance with the terms of the Note Documents by Agent of its rights or
remedies during an Event of Default or received in connection with an insolvency
proceeding with respect to any Note Party, subject to the provisions of this
Agreement, as follows: (i) first, ratably to pay the Obligations in respect of
any fees, expense reimbursements, indemnities and other amounts then due and
payable to Agent until paid in full; (ii) second, ratably to pay the Obligations
in respect of any fees, expense reimbursements and indemnities then due and
payable to the Purchasers until paid in full; (iii) third, ratably to pay
interest then due and payable in respect of the Delayed Draw Term Notes maturing
on the Delayed Draw Term Notes First Maturity Date until paid in full; (iv)
fourth, ratably to pay principal then due and payable in respect of the Delayed
Draw Term Notes maturing on the Delayed Draw Term Notes First Maturity Date
until paid in full; (v) fifth, ratably to pay interest then due and payable in
respect of the Delayed Draw Term Notes maturing on the Delayed Draw Term Notes
Second Maturity Date until paid in full; (vi) sixth, ratably to pay principal
then due and payable in respect of the Delayed Draw Term Notes maturing on the
Delayed Draw Term Notes Second Maturity Date until paid in full; (vii) seventh,
ratably to pay principal then due and payable in respect of the Delayed Draw
Term Notes until paid in full; (viii) eighth, ratably to pay interest then due
and payable in respect of the Existing Notes until paid in full; (ix) ninth,
ratably to pay principal of the Existing Notes (or, to the extent such
Obligations are contingent, to provide cash collateral in respect of such
Obligations in accordance with this Agreement) until paid in full; (x) tenth, to
the ratable payment of all other Obligations then due and payable; and (xi)
last, any balance remaining shall be delivered to the Borrower or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. All amounts allocated pursuant to the foregoing clauses
(ii) through (ix) to the Purchasers shall be allocated among and distributed to
the Purchasers pro rata based on each Purchaser’s share of the Obligations
outstanding under the Delayed Draw Term Notes or Existing Notes, as applicable.

 

8.7. Waivers; Non-Exclusive Remedies. No failure on the part of Agent or any
other Secured Party to exercise, and no delay in exercising and no course of
dealing with respect to, any right under this Agreement or the other Note
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise by Agent or any other Secured Party of any right under this Agreement
or any other Note Document preclude any other or further exercise thereof or the
exercise of any other right. The rights in this Agreement and the other Note
Documents are cumulative and shall in no way limit any other remedies provided
by law.

 

 52 

 

 

SECTION 9. AGENT

 

9.1. Agent.

 

(A) Appointment. Each Purchaser hereto and, upon obtaining an interest in any
Note, any participant, transferee or other assignee of any Purchaser irrevocably
appoints, designates and authorizes BRF Finance Co., LLC as Agent to take such
actions or refrain from taking such action as its agent on its behalf and to
exercise such powers hereunder and under the other Note Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Neither Agent nor any of its directors, officers,
employees or agents shall be liable for any action so taken. The provisions of
this Section 9.1 are solely for the benefit of Agent and Purchasers and neither
the Borrower nor any other Note Party shall have any rights as a third party
beneficiary of any of the provisions hereof (other than as set forth in Sections
9.1(G), (H) and (K)). In performing its functions and duties under this
Agreement and the other Note Documents, Agent shall act solely as agent of
Purchasers and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any other Note Party. Agent may perform any of its duties hereunder, or under
the Note Documents, by or through its agents or employees.

 

(B) Nature of Duties. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Note Documents. Agent shall not have by reason of this Agreement a
fiduciary, trust or agency relationship with or in respect of any Purchaser, the
Borrower or any other Note Party. Each Purchaser shall make its own appraisal of
the credit worthiness of each Note Party, and shall have independently taken
whatever steps it considers necessary to evaluate the financial condition and
affairs of Note Parties, and Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Purchaser with any credit or
other information with respect thereto (other than as expressly required
herein), whether coming into its possession before the Closing Date or at any
time or times thereafter.

 

(C) Rights, Exculpation, Etc. Neither Agent nor any of its officers, directors,
employees or agents shall be liable to any Purchaser for any action taken or
omitted by them hereunder or under any of the Note Documents, or in connection
herewith or therewith, except that Agent shall be liable to the extent of its
own gross negligence or willful misconduct as determined by a final
non-appealable judgment by a court of competent jurisdiction. Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error, the sole recourse of any Purchaser to whom payment
was due but not made, shall be to recover from other Purchasers any payment in
excess of the amount to which they are determined to be entitled (and such other
Purchasers hereby agree to return to such Purchaser any such erroneous payments
received by them). Neither Agent nor any of its agents or representatives shall
be responsible to any Purchaser for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of this Agreement or any of the
other Note Documents or the transactions contemplated thereby, or for the
financial condition of any Note Party. Agent shall not be responsible for or be
required to make any inquiry concerning (i) the performance or observance of any
of the terms, provisions or conditions of this Agreement or any of the other
Note Documents, (ii) the financial condition of any Note Party, (iii) the
contents of any certificate, report or other document delivered hereunder or any
other Note Document or in connection herewith or therewith, (iv) the existence
or possible existence of any Default or Event of Default or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent. Agent may
at any time request instructions from Purchasers with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Note
Documents Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Note Documents until it shall have
received such instructions from Requisite Purchasers or all or such other
portion of the Purchasers as shall be prescribed by this Agreement. Without
limiting the foregoing, no Purchaser shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Note Documents in accordance with the instructions
of Requisite Purchasers in the absence of an express requirement for a greater
percentage of Purchaser approval hereunder for such action.

 

 53 

 

 

(D) Reliance. Agent shall be under no duty to examine, inquire into, or pass
upon the validity, effectiveness or genuineness of this Agreement, any other
Note Document, or any instrument, document or communication furnished pursuant
hereto or in connection herewith. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any written or oral notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing or fax) believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person.
With respect to all matters pertaining to this Agreement or any of the other
Note Documents and its duties hereunder or thereunder, Agent shall be entitled
to rely upon the advice of legal counsel, independent accountants, and other
experts selected by Agent in its sole discretion.

 

(E) Indemnification. Purchasers will reimburse and indemnify Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
Agent in any way relating to or arising out of this Agreement or any of the
other Note Documents or any action taken or omitted by Agent under this
Agreement or any of the other Note Documents, in proportion to each Purchaser’s
pro rata share of the Obligations, but only to the extent that any of the
foregoing is not promptly reimbursed by Note Parties; provided, however, no
Purchaser shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements resulting from Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment by a court of competent
jurisdiction. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against, even if so directed by Purchasers or Requisite Purchasers, until such
additional indemnity is furnished. The obligations of Purchasers under this
Section 9.1(E) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 54 

 

 

(F) B. Riley Individually. With respect to the Notes purchased by it as a
Purchaser, B. Riley shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Purchaser. The terms “Purchasers” or
“Requisite Purchasers” or any similar terms shall, unless the context clearly
otherwise indicates, include B. Riley in its individual capacity as a Purchaser
or one of the Requisite Purchasers. B. Riley, either directly or through
strategic affiliations, may lend money to, acquire equity or other ownership
interests in, provide advisory services to and generally engage in any kind of
banking, trust or other business with any Note Party as if it were not acting as
Agent pursuant hereto and without any duty to account therefor to Purchasers. B.
Riley, either directly or through strategic affiliations, may accept fees and
other consideration from any Note Party for services in connection with this
Agreement or otherwise without having to account for the same to Purchasers.

 

(G) Successor Agent.

 

(1) Resignation. Agent may resign from the performance of all its agency
functions and duties hereunder at any time by giving at least five (5) Business
Days’ prior written notice to Borrower and the Purchasers. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment as
provided below.

 

(2) Appointment of Successor. Upon any such notice of resignation pursuant to
Section 9.1(G)(1) above, Requisite Purchasers shall appoint a successor Agent.
If a successor Agent shall not have been so appointed within said thirty (30)
Business Day period, the retiring Agent, upon notice to Borrower, may then
appoint a successor Agent who shall serve as Agent until such time, if any, as
Requisite Purchasers appoint a successor Agent as provided above.

 

(3) Successor Agent. Upon the acceptance of any appointment as Agent under the
Note Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Note Documents. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9, Section 11.1 and Section
11.2 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent.

 

(H) Collateral and Guaranty Matters.

 

(1) Release of Collateral. Purchasers hereby irrevocably authorize and direct
Agent to release (or, in the case of sub-clause (c) below, release or
subordinate) any Lien granted to or held by Agent upon any Collateral (a) upon
payment and satisfaction of all Obligations (other than contingent
indemnification obligations to the extent no claims giving rise thereto have
been asserted by the Person entitled thereto) or (b) constituting property being
sold or disposed of, if the applicable Note Party certifies to Agent that the
sale, disposition or lien is made or granted in compliance with the provisions
of this Agreement (and Agent may rely in good faith conclusively on any such
certificate, without further inquiry); or (c) of any Subsidiary Guarantor being
released pursuant to Section 9.1(H)(2).

 

(2) Release of Guaranty. Purchasers hereby irrevocably authorize and direct
Agent to release any Subsidiary Guarantor from its obligations under its
Guaranty and under the other Note Documents to which it is a party if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

 55 

 

 

(3) Confirmation of Authority; Execution of Releases. Without in any manner
limiting Agent’s authority to act without any specific or further authorization
or consent by Purchasers (as set forth in Sections 9.1(H)(1) and 9.1(H)(2)
above), each Purchaser agrees to confirm in writing, upon request by Agent or
Borrower, the authority to release any (i) Collateral conferred upon Agent under
Section 9.1(H)(1) and (ii) to release any Subsidiary Guarantor under Section
9.1(H)(2). To the extent any Note Party requests that Agent release (or
subordinate) any Lien granted to or held by Agent as authorized under Section
9.1(H)(1) or release any Subsidiary Guarantor under Section 9.1(H)(2), (a) Agent
shall, and is hereby irrevocably authorized by Purchasers to, execute such
documents as may be necessary to evidence (I) the release of the Liens granted
to Agent, for the benefit of Agent and Purchasers, upon such Collateral and (II)
the release of such Subsidiary Guarantor; provided, however, that Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create upon Agent any obligation or entail
any consequence other than the release of such Liens or the release of such
Subsidiary Guarantor without recourse or warranty, and (b) Note Parties shall
provide at least ten (10) Business Days (or such shorter period as agreed to by
Agent in its reasonable discretion) prior written notice of any request for any
document evidencing such release (or subordination) of the Liens or such release
of the Subsidiary Guarantor and Note Parties agree that any such release (or
subordination) shall not in any manner discharge, affect or impair the
Obligations or any Liens or any Liens granted to Agent on behalf of Agent and
Purchasers upon (or obligations of any Note Party, in respect of) all interests
retained by any Note Party, including, without limitation, the proceeds of any
sale, all of which shall continue to constitute part of the property covered by
this Agreement or the Note Documents.

 

(4) Absence of Duty. Agent shall have no obligation whatsoever to any Purchaser
or any other Person to assure that the property covered by this Agreement or the
Note Documents exists or is owned by any Note Party or is cared for, protected
or insured or has been encumbered or that the Liens granted to Agent on behalf
of Agent and Purchasers herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent in this Agreement or in any of the other Note Documents.

 

(I) Agency for Perfection. Agent and each Purchaser hereby appoint each other
Purchaser as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Purchaser
(other than Agent) obtain possession of any such assets, such Purchaser shall
notify Agent thereof, and, promptly upon Agent’s request therefor, shall deliver
such assets to Agent or in accordance with Agent’s instructions. Agent may file
such proofs of claim or documents as may be necessary or advisable in order to
have the claims of Agent and the Purchasers (including any claim for the
reasonable compensation, expenses, disbursements and advances of Agent and the
Purchasers, their respective agents, financial advisors and counsel), allowed in
any judicial proceedings relative to any Note Party and/or its Subsidiaries, or
any of their respective creditors or property, and shall be entitled and
empowered to collect, receive and distribute any monies, securities or other
property payable or deliverable on any such claims. Any custodian in any
judicial proceedings relative to any Note Party and/or its Subsidiaries is
hereby authorized by each Purchaser to make payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to the
Purchasers, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent, its agents, financial advisors
and counsel, and any other amounts due Agent. Nothing contained in this
Agreement or the other Note Documents shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Purchaser any plan
of reorganization, arrangement, adjustment or composition affecting the Notes,
or the rights of any holder thereof, or to authorize Agent to vote in respect of
the claim of any Purchaser in any such proceeding, except as specifically
permitted herein.

 

 56 

 

 

(J) Exercise of Remedies. Each Purchaser agrees that it will not have any right
individually to enforce or seek to enforce this Agreement or any other Note
Document or to realize upon any collateral security for the Obligations, unless
instructed to do so by Agent, it being understood and agreed that such rights
and remedies may be exercised only by Agent. Without limiting the generality of
the foregoing, neither Agent nor Purchasers may exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, uniform
commercial code sales or other similar sales or dispositions of any of the
Collateral except as authorized by the Requisite Purchasers.

 

9.2. Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of Purchasers, unless Agent shall have received written
notice from a Purchaser or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Purchaser of its receipt of any such notice.

 

9.3. Action by Agent. Agent shall take such action with respect to any Default
or Event of Default as may be requested by Requisite Purchasers in accordance
with Section 8. Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to any Default or Event of Default as it shall deem
advisable or in the best interests of Purchasers.

 

9.4. Amendments, Waivers and Consents.

 

(A) Percentage of Purchasers Required. Except as otherwise provided herein or in
any of the other Note Documents, no amendment, modification, termination or
waiver of any provision of this Agreement or any other Note Document, or consent
to any departure by any Note Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Requisite Purchasers (or,
Agent, if expressly set forth herein or in any of the other Note Documents) and
the applicable Note Party; provided however, no amendment, modification,
termination, waiver or consent shall:

 

(1) subject any Purchaser to any additional obligation or reduce the principal
of or the rate of interest on any Note (other than as a result of any waiver of
the applicability of any post-default increase) or reduce the fees payable with
respect to any Note or postpone or extend any scheduled date fixed for any
payment of principal of, or interest, fees, or premium on, the Notes payable to
any Purchaser, in each case, without the consent of each Purchaser directly and
adversely affected thereby;

 

 57 

 

 

(2) amend the definition of Requisite Purchasers without the consent of each
Purchaser directly and adversely affected thereby;

 

(3) amend, modify or waive any provision of this Section 9.4 without the consent
of each Purchaser directly and adversely affected thereby;

 

(4) release all or substantially all of the Collateral or all or substantially
all of the value of the Guaranties (except as expressly provided in the Note
Documents), without the consent of each Purchaser;

 

(5) consent to the assignment, delegation or other transfer by any Note Party of
any of its rights and obligations under any Note Document, without the consent
of each Purchaser;

 

(6) without the consent of Agent, amend, modify or waive any provision of this
Agreement or any other Note Document as same applies to Agent or as same relates
to the rights or obligations of such Agent;

 

(7) amend, modify or waive any provision hereof in any manner that would alter
the order of treatment or the pro rata sharing of payments required thereby
without the consent of each Purchaser directly and adversely affected thereby;
or

 

(8) subordinate (x) all or substantially all of the Liens granted pursuant to
the Note Documents or (y) the Obligations, in each case other than as otherwise
expressly permitted hereunder.

 

Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 9 shall be binding upon each Purchaser or future
Purchaser and, if signed by a Note Party, on such Note Party.

 

(B) Specific Purpose or Intent. Each amendment, modification, termination,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No amendment, modification,
termination, waiver or consent shall be required for Agent to take additional
Collateral.

 

Notwithstanding anything in this Section 9.4, Agent and the Borrower, without
the consent of either Requisite Purchasers or all Purchasers, may execute
amendments to this Agreement and the other Note Documents, to (1) cure any
ambiguity, omission, defect or inconsistency therein, or (2) grant a new Lien
for the benefit of the Secured Parties, extend an existing Lien over additional
property for the benefit of the Secured Parties or join additional Persons as
Note Parties.

 

9.5. Set-Off and Sharing of Payments.

 

(A) In addition to any rights now or hereafter granted under Applicable Law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Purchaser is hereby authorized by each
Note Party at any time or from time to time, without notice or demand (each of
which is hereby waived by each Note Party) to set-off and to appropriate and to
apply any and all (a) balances held by such Purchaser at any of its offices for
the account of Note Parties (regardless of whether such balances are then due to
Note Parties), and (b) other property at any time held or owing by such
Purchaser to or for the credit or for the account of Note Parties, against and
on account of any of the Obligations; except that no Purchaser shall exercise
any such right without the prior written consent of Agent.

 

 58 

 

 

(B) If any Purchaser shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Notes or other obligations hereunder resulting in such Purchaser receiving a
payment or payment of a proportion of the aggregate amount of its Notes and
accrued interest thereon or other such obligations greater than what it was
entitled to received or its pro rata share thereof as provided herein, then the
Purchaser receiving such payment or greater proportion shall (a) notify Agent of
such fact, and (b) purchase (for cash at face value) participations in the Notes
and such other obligations of the other Purchasers, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be applied in accordance with the terms of this Agreement; provided that:

 

(1) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(2) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, or (y) any payment obtained by a Purchaser as
consideration for the assignment of any of its Notes to any assignee, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

(C) Each Note Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Purchaser acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Note Party rights of setoff and counterclaim with respect to such participation
as fully as if such Purchaser were a direct creditor of each Note Party in the
amount of such participation.

 

9.6. Intercreditor and Subordination Agreements. Each Purchaser and each other
holder of Obligations irrevocably (a) authorizes and directs the Agent to
execute and deliver the Fast Pay Intercreditor Agreement and each Subordination
Agreement on behalf of such Purchaser or such holder and to take all actions
(and execute all documents) required (or deemed advisable) by it in accordance
with the terms of such agreements, in each case without any further consent,
authorization or other action by such Purchaser or holder, (b) agrees that, upon
the execution and delivery thereof, such Purchaser and holder will be bound by
the provisions of the Fast Pay Intercreditor Agreement and each Subordination
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement, and (c) agrees that no such
Purchaser or holder shall have any right of action whatsoever against the Agent
as a result of any action taken by Agent pursuant to this Section or in
accordance with the terms of the Fast Pay Intercreditor Agreement and each
Subordination Agreement.

 

 59 

 

 

SECTION 10. GUARANTY.

 

10.1. Unconditional Guaranty. Each Guarantor hereby unconditionally guarantees,
as a primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all Obligations.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Obligations and would be
owed by any Note Party to Agent or the other Secured Parties under any Note
Document but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Note Party. Each payment made by any Guarantor pursuant to the guaranty
contained in this Section 10 (the “Guaranty”) shall be made in lawful money of
the United States in immediately available funds, (a) without set-off or
counterclaim and (b) free and clear of and without deduction or withholding for
or on account of any present and future Charges and any conditions or
restrictions resulting in Charges unless Guarantor is compelled by law to make
payment subject to such Charges.

 

10.2. Charges. All Charges in respect of the Guaranty or any amounts payable or
paid under the Guaranty shall be paid by Guarantors when due and in any event
prior to the date on which penalties attach thereto. Each Guarantor will
indemnify Agent and each of the other Secured Parties against and in respect of
all such Charges. Without limiting the generality of the foregoing, if any
Charges or amounts in respect thereof must be deducted or withheld from any
amounts payable or paid by any Guarantor hereunder, such Guarantor shall pay
such additional amounts as may be necessary to ensure that Agent and each of the
other Secured Parties receives a net amount equal to the full amount which it
would have received had payment (including any additional amounts payable under
this Section 10.2) not been made subject to such Charges. Within thirty (30)
days of each payment by any Guarantor of Charges or in respect of Charges, such
Guarantor shall deliver to Agent satisfactory evidence (including originals, or
certified copies, of all relevant receipts) that such Charges have been duly
remitted to the appropriate authority or authorities.

 

10.3. Waivers of Notice, Demand, etc. Each Guarantor hereby absolutely,
unconditionally and irrevocably waives (a) promptness, diligence, notice of
acceptance, notice of presentment of payment and any other notice hereunder, (b)
demand of payment, protest, notice of dishonor or nonpayment, notice of the
present and future amount of the Obligations and any other notice with respect
to the Obligations, (c) any requirement that Agent or any other Secured Party
protect, secure, perfect or insure any security interest or Lien or any property
subject thereto or exhaust any right or take any action against any other Note
Party, or any Person or any Collateral, (d) any other action, event or
precondition to the enforcement hereof or the performance by each such Guarantor
of the Obligations, and (e) any defense arising by any lack of capacity or
authority or any other defense of any Note Party or any notice, demand or
defense by reason of cessation from any cause of Obligations (other than payment
and performance in full in cash of the Obligations by the Note Parties) and any
defense that any other guarantee or security was or was to be obtained by Agent.

 

10.4. No Invalidity, Irregularity, etc. No invalidity, irregularity,
voidableness, voidness or unenforceability of this Agreement or any other Note
Document or any other agreement or instrument relating thereto, or of all or any
part of the Obligations or of any collateral security therefor shall affect,
impair or be a defense hereunder.

 

 60 

 

 

10.5. Independent Liability. The Guaranty is one of payment and performance, not
collection, and the obligations of each Guarantor under this Guaranty are
independent of the Obligations of the other Note Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Section 10, irrespective of whether any action is
brought against any other Note Party or other Persons or whether any other Note
Party or other Persons are joined in any such action or actions. Each Guarantor
waives any right to require that any resort be had by Agent or any other Secured
Party to any security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of any Agent or any other Secured
Party in favor of any Note Party or any other Person. No election to proceed in
one form of action or proceedings, or against any Person, or on any Obligations,
shall constitute a waiver of Agent’s right to proceed in any other form of
action or proceeding or against any other Person unless Agent has expressed any
such waiver in writing. Without limiting the generality of the foregoing, no
action or proceeding by Agent against any Note Party under any document
evidencing or securing indebtedness of any Note Party to Agent shall diminish
the liability of any Guarantor hereunder, except to the extent Agent receives
actual payment on account of Obligations by such action or proceeding,
notwithstanding the effect of any such election, action or proceeding upon the
right of subrogation of any Guarantor in respect of any Note Party.

 

10.6. Liability Absolute. The liability of each Guarantor under the Guaranty
shall be absolute, unlimited and unconditional and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any claim, defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any other Obligation or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor shall not be discharged or impaired, released, limited or otherwise
affected by:

 

(i) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any other Note Document,
including any increase in the Obligations resulting from the extension of
additional credit to the Borrower or otherwise;

 

(ii) any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

 

(iii) the failure of Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy against the Borrower or any other Note
Party or any other Person under the provisions of this Agreement or any Note
Document or any other document or instrument executed and delivered in
connection herewith or therewith;

 

 61 

 

 

(iv) any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Note
Party to creditors of any Note Party other than any other Note Party;

 

(v) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of any Note Party; and

 

(vi) other than payment and performance in full in cash of the Obligations by
the Note Parties, any other agreements or circumstance (including any statute of
limitations) of any nature whatsoever that may or might in any manner or to any
extent vary the risk of any Guarantor, or that might otherwise at law or in
equity constitute a defense available to, or a discharge of, the Guaranty and/or
the obligations of any Guarantor, or a defense to, or discharge of, any Note
Party or any other Person or party hereto or the Obligations or otherwise with
respect to the Notes or other financial accommodations to the Borrower pursuant
to this Agreement and/or the Note Documents.

 

10.7. Action by Agent Without Notice. Agent shall have the right to take any
action set forth in Section 8.3 or any other Security Document without notice to
or the consent of any Guarantor and each Guarantor expressly waives any right to
notice of, consent to, knowledge of and participation in any agreements relating
to any of the above or any other present or future event relating to Obligations
whether under this Agreement or otherwise or any right to challenge or question
any of the above and waives any defenses of such Guarantor which might arise as
a result of such actions.

 

10.8. Application of Proceeds. Agent may at any time and from time to time
(whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.

 

10.9. Continuing Effectiveness.

 

(A) Reinstatement. The Guaranty provisions herein contained shall continue to be
effective or be reinstated, as the case may be, if claim is ever made upon Agent
or any other Secured Party for repayment or recovery of any amount or amounts
received by such Person in payment or on account of any of the Obligations and
such Person repays all or part of said amount for any reason whatsoever,
including, without limitation, by reason of any judgment, decree or order of any
court or administrative body having jurisdiction over such Person or the
respective property of each, or any settlement or compromise of any claim
effected by such Person with any such claimant (including any Note Party); and
in such event each Guarantor hereby agrees that any such judgment, decree,
order, settlement or compromise or other circumstances shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Guarantor shall be
and remain liable to Agent and/or the other Secured Parties for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by such Person(s).

 

 62 

 

 

(B) No Marshalling. Agent shall not be required to marshal any assets in favor
of any Guarantor, or against or in payment of Obligations.

 

(C) Priority of Claims. No Guarantor shall be entitled to claim against any
present or future security held by Agent from any Person for Obligations in
priority to or equally with any claim of Agent, or assert any claim for any
liability of any Note Party to any Guarantor in priority to or equally with
claims of Agent for Obligations, and no Guarantor shall be entitled to compete
with Agent with respect to, or to advance any equal or prior claim to any
security held by Agent for Obligations.

 

(D) Invalidated Payments. If any Note Party makes any payment to Agent, which
payment is wholly or partly subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to any Person under any
federal or provincial statute or at common law or under equitable principles,
then to the extent of such payment, the Obligation intended to be paid shall be
revived and continued in full force and effect as if the payment had not been
made, and the resulting revived Obligation shall continue to be guaranteed,
uninterrupted, by each Guarantor hereunder.

 

(E) Assignment and Waiver. All present and future monies payable by any Note
Party to any Guarantor, whether arising out of a right of subrogation or
otherwise, are assigned to Agent for its benefit and for the ratable benefit of
the other Secured Parties as security for such Guarantor’s liability to Agent
and the other Secured Parties hereunder and, after the occurrence and during the
continuance of any Event of Default, each Guarantor waives any right to demand
any and all present and future monies payable by any Note Party to such
Guarantor, whether arising out of a right of subrogation or otherwise. This
assignment and waiver shall only terminate upon payment in full in cash of the
Obligations (other than contingent indemnification obligations to the extent no
claims giving rise thereto have been asserted by the Person entitled thereto).

 

(F) Payments to Guarantors. Each Note Party acknowledges the assignment and
waiver contained in sub-clause (E) above, and agrees to make no payments to any
Guarantor after the occurrence and during the continuance of an Event of Default
without the prior written consent of Agent. Each Note Party agrees to give full
effect to the provisions hereof.

 

(G) Limitation of Liability. Agent, other Secured Parties, and each Guarantor
hereby confirm that it is the intention of all such Persons that the Guaranty
and the obligations of each Guarantor thereunder not constitute a fraudulent
transfer or conveyance under any federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law to the extent applicable to
the Guaranty and the obligations of each Guarantor thereunder. To effectuate the
foregoing intention, Agent, other Secured Parties and each Guarantor hereby
irrevocably agree that the obligations of each Guarantor under the Guaranty at
any time shall be limited to the maximum amount as will result in the
obligations of such Guarantor under the Guaranty not constituting a fraudulent
transfer or conveyance.

 

 63 

 

 

(H) Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder in respect of the Obligations of such
Guarantor under the Guaranty contained in this Section 10, such Subsidiary
Guarantor shall be entitled to seek and receive contribution from and against
any other applicable Subsidiary Guarantor hereunder which has not paid its
proportionate share of such payment in respect of the Obligations of such
Guarantor under the Guaranty contained in this Section 10. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 10.9(E). The provisions of this Section 10.9 shall in no respect
limit the obligations and liabilities of any Subsidiary Guarantor to the Secured
Parties, and each Subsidiary Guarantor shall remain liable to the Secured
Parties, for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

10.10. Enforcement. Upon the occurrence and during the continuance of any Event
of Default, Agent may, and upon written request of the Requisite Purchasers
shall, without notice to or demand upon any Note Party or any other Person,
declare any obligations of such Guarantor hereunder immediately due and payable,
and shall be entitled to enforce the obligations of each Guarantor. Upon such
declaration by Agent, and subject to Section 9.5, Agent and the other Secured
Parties are hereby authorized at any time and from time to time to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Agent or the
other Secured Parties to or for the credit or the account of any Guarantor
against any and all of the obligations of each Guarantor now or hereafter
existing hereunder, whether or not Agent or the other Secured Parties shall have
made any demand hereunder against any other Note Party and although such
obligations may be contingent and unmatured. The rights of Agent and the other
Secured Parties hereunder are in addition to other rights and remedies
(including other rights of set-off) which Agent and the other Secured Parties
may have. Upon such declaration by Agent, with respect to any claims (other than
those claims referred to in the immediately preceding paragraph) of any
Guarantor against any Note Party (the “Claims”), Agent shall have the full right
on the part of Agent in its own name or in the name of such Guarantor to collect
and enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, Agent and each of its officers being hereby
irrevocably constituted attorneys-in-fact for each Guarantor for the purpose of
such enforcement and for the purpose of endorsing in the name of each Guarantor
any instrument for the payment of money. Upon such declaration by Agent, each
Guarantor will receive as trustee for Agent and will pay to Agent forthwith upon
receipt thereof any amounts which such Guarantor may receive from any Note Party
on account of the Claims. Each Guarantor agrees that no payment on account of
the Claims or any security interest therein shall be created, received, accepted
or retained during the continuance of any Event of Default nor shall any
financing statement be filed with respect thereto by any Guarantor.

 

10.11. Statute of Limitations. Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by any Note Party or
others with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Agent or the Purchasers shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.

 

 64 

 

 

10.12. Interest. All amounts due, owing and unpaid from time to time by any
Guarantor hereunder shall bear interest at the interest rate per annum then
chargeable with respect to the Notes.

 

10.13. Acknowledgement. Each Guarantor acknowledges receipt of a copy of each of
this Agreement and the other Note Documents. Each Guarantor has made an
independent investigation of the Note Parties and of the financial condition of
the Note Parties. Neither Agent nor any other Secured Party has made and neither
Agent nor any other Secured Party does make any representations or warranties as
to the income, expense, operation, finances or any other matter or thing
affecting any Note Party nor has Agent or any other Secured Party made any
representations or warranties as to the amount or nature of the Obligations of
any Note Party to which this Section 10 applies as specifically herein set
forth, nor has Agent or any other Secured Party or any officer, agent or
employee of Agent or any other Secured Party or any representative thereof, made
any other oral representations, agreements or commitments of any kind or nature,
and each Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.

 

10.14. Continuing Effectiveness. The provisions of this Section 10 shall remain
in effect until the payment in full in cash of all Obligations (other than
contingent indemnification obligations to the extent no claims giving rise
thereto have been asserted by the Person entitled thereto) and shall be subject
to reinstatement as set forth in Section 10.9. Payments received from Guarantors
pursuant to this Section 10 shall be applied in accordance with Section 8.7.

 

SECTION 11. MISCELLANEOUS

 

11.1. Expenses and Attorneys’ Fees. Whether or not the transactions contemplated
hereby shall be consummated, each Note Party agrees to promptly pay all
reasonable and documented: (a) fees, costs and expenses incurred by Agent and
the Purchasers (including reasonable attorneys’ fees and expenses) in connection
with the examination, review, due diligence investigation, documentation and
closing of the financing arrangements evidenced by the Note Documents; (b) fees,
costs and expenses incurred by Agent and the Purchasers (including reasonable
attorneys’ fees and expenses) incurred in connection with the review,
negotiation, preparation, documentation, execution and administration of the
Note Documents, the Notes, and any amendments, waivers, consents, forbearances
and other modifications relating thereto or any subordination or intercreditor
agreements, including reasonable documentation charges assessed by Agent and the
Purchasers for amendments, waivers, consents and any other related
documentation; (c) fees, costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Agent and any Purchaser in creating, perfecting
and maintaining perfection of Liens in favor of Agent, on behalf of Agent and
Secured Parties; (d) fees, costs and expenses incurred by Agent in connection
with forwarding to the Borrower the proceeds of the Notes including Agent’s or
any Purchasers’ standard wire transfer fee; (e) fees, costs, expenses and bank
charges, including bank charges for returned checks, incurred by Agent and any
Purchaser in establishing, maintaining and handling lock box accounts, blocked
accounts or other accounts for collection of the Collateral; and (f) fees,
costs, expenses (including reasonable attorneys’ fees and expenses) of Agent and
any Purchaser and costs of settlement incurred in collecting upon or enforcing
rights against the Collateral or incurred in any action to enforce this
Agreement or the other Note Documents or to collect any payments due from the
Borrower or any other Note Party under this Agreement or any other Note Document
or incurred in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement, whether in the nature of a “workout”
or in connection with any insolvency or bankruptcy proceedings or otherwise. All
such fees, costs and expenses shall be part of the Obligations, payable on
demand and secured by the Collateral.

 

 65 

 

 

11.2. Indemnity. In addition to the payment of expenses pursuant to Section
11.1, whether or not the transactions contemplated hereby shall be consummated,
each Note Party agrees to indemnify, pay and hold Agent, each Purchaser, and the
officers, directors, employees, agents, consultants, auditors, persons engaged
by Agent or any Purchaser, to evaluate or monitor the Collateral, Affiliates and
attorneys of Agent, each Purchaser and such holders (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of this Agreement or the other Note Documents, the
consummation of the transactions contemplated by this Agreement, the statements
contained in the commitment letters, if any, delivered by Agent or any
Purchaser, Agent’s and each Purchaser’s agreement to purchase the Notes
hereunder, the use or intended use of the proceeds of any of the Notes or the
exercise of any right or remedy hereunder or under the other Note Documents,
including, without limitation any actual or alleged presence or release of
Hazardous Materials on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to the Borrower or any of its Subsidiaries or any of their respective
properties (the “Indemnified Liabilities”); provided that no Note Party shall
have any obligation to any Indemnitee hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of that
Indemnitee as determined by a final non-appealable judgment by a court of
competent jurisdiction. For the avoidance of doubt, this Section 11.2 shall not
apply with respect to Charges (which, solely for the purpose of this Section
11.2, shall include Excluded Taxes) other than Charges that represent losses,
liabilities, damages, etc. with respect to indemnity payments on a non-Charge
claim. Payments under this Section 11.2 shall be made by the Borrower to the
Agent for the benefit of the relevant Indemnitee.

 

11.3. Notices. Unless otherwise specifically provided herein, all notices shall
be in writing addressed to the respective party as set forth on Schedule 11.3
(or (i) with any respect to any Purchaser not party hereto on the Second A&R
Effective Date, in an Assignment and Assumption Agreement or in a notice to
Agent and Borrower or (ii) to such other address as the party addressed shall
have previously designated by written notice to the serving party, given in
accordance with this Section 11.3) and may be personally served, faxed, sent by
overnight courier service or United States mail, or, to the extent acceptable to
the Agent, e-mail; and notices shall be deemed to have been given: (a) if
delivered in person, when delivered; (b) if delivered by fax, upon sender’s
receipt of confirmation of proper transmission on the date of transmission if
transmitted on a Business Day before 4:00 p.m. New York City time or, if not, on
the next succeeding Business Day; (c) if delivered by overnight courier, two (2)
days after delivery to such courier properly addressed; (d) if delivered by U.S.
Mail, four (4) Business Days after depositing in the United States mail, with
postage prepaid and properly addressed; or (e) if delivered by e-mail, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement).

 

 66 

 

 

11.4. Survival of Representations and Warranties and Certain Agreements. All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the purchase of the Notes
hereunder. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of each Note Party, Agent, and Purchasers set forth in
Sections 2.7, 9.1(E), 10.9(A), 10.9(D), 11.1, 11.2, 11.6, 11.13, 11.14, and
11.15 shall survive the payment of the Notes and the termination of this
Agreement.

 

11.5. Indulgence Not Waiver. No failure or delay on the part of Agent, any
Purchaser or any holder of any Note in the exercise of any power, right or
privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

11.6. Marshaling; Payments Set Aside. Neither Agent nor any Purchaser shall be
under any obligation to marshal any assets in favor of any Note Party or any
other party or against or in payment of any or all of the Obligations. To the
extent that any Note Party makes a payment or payments to Agent and/or any
Purchaser or Agent and/or any Purchaser enforces its security interests or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 

11.7. Entire Agreement. This Agreement and the other Note Documents embody the
entire agreement among the parties hereto and supersede all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof, and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto.

 

11.8. Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Note Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement
or the other Note Documents. In the event of any such invalidity, illegality, or
unenforceability, the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

11.9. Purchasers’ Obligations Several; Independent Nature of Purchasers’ Rights.
The obligation of each Purchaser hereunder is several and not joint and neither
Agent nor any Purchaser shall be responsible for the obligation of any other
Purchaser hereunder. Nothing contained in any Note Document and no action taken
by Agent or any Purchaser pursuant hereto or thereto shall be deemed to
constitute Purchasers to be a partnership, an association, a joint venture or
any other kind of entity.

 

 67 

 

 

11.10. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

11.11. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT ANY SUCH OTHER NOTE
DOCUMENT EXPRESSLY SELECTS THE LAW OF ANOTHER JURISDICTION AS GOVERNING LAW
THEREOF, IN WHICH CASE THE LAW OF SUCH OTHER JURISDICTION SHALL GOVERN.

 

11.12. Successors and Assigns.

 

(A) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Note Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent and each
Purchaser. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(B) Assignments by Purchasers. Any Purchaser may at any time assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Notes at the time owing to it) with the prior
written consent of B. Riley. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption Agreement. The assignment shall
have been recorded in the Register in accordance with paragraph (C) of this
subsection.

 

Subject to acceptance and recording thereof by Agent pursuant to paragraph (C)
of this subsection, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Purchaser under
this Agreement, and the assigning Purchaser thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Purchaser’s rights and
obligations under this Agreement, such Purchaser shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 11.1 and
11.2 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Purchaser of rights or
obligations under this Agreement that does not comply with this paragraph shall
be null and void.

 

 68 

 

 

(C) Register. Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain a copy of each Assignment and Assumption Agreement delivered to
it and a register for the recordation of the names and addresses of the
Purchasers and principal amounts (and related interest amounts) of the Notes
owing to, each Purchaser pursuant to the terms hereof from time to time (the
“Register”). Notwithstanding anything to the contrary herein or in the Note
Documents, the entries in the Register shall be conclusive absent manifest
error, and each Note Party, Agent and the Purchasers shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser and the owner of the amounts owing to it under the Note Documents as
reflected in the Register for all purposes of the Note Documents. The Register
shall be available for inspection by the Borrower and any Purchaser, at any
reasonable time and from time to time upon reasonable prior notice. This Section
11.12 shall be construed so that the Notes are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2), and
881(c)(2) of the IRC.

 

(D) Security Interests. Notwithstanding any other provision set forth in this
Agreement, any Purchaser may at any time following written notice to Agent
pledge the Obligations held by it or create a security interest in all or any
portion of its rights under this Agreement or the other Note Documents in favor
of any Person; provided, however (a) no such pledge or grant of security
interest to any Person shall release such Purchaser from its obligations
hereunder or under any other Note Document and (b) the acquisition of title to
such Purchaser’s Obligations pursuant to any foreclosure or other exercise of
remedies by such Person shall be subject to the provisions of this Agreement and
the other Note Documents in all respects including, without limitation, any
consent required by this Section 11.12.

 

11.13. No Fiduciary Relationship; No Duty; Limitation of Liabilities.

 

(A) No Fiduciary Relationship. No provision in this Agreement or in any of the
other Note Documents and no course of dealing between the parties shall be
deemed to create any fiduciary duty by Agent or any Purchaser to any Note Party.

 

(B) No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Agent or any Purchaser shall have the right
to act exclusively in the interest of Agent or such Purchaser and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to any Note Party or any of any Note Party’s
shareholders or any other Person.

 

(C) Limitation of Liabilities. Neither Agent nor any Purchaser, nor any
Affiliate, officer, director, shareholder, employee, attorney, or agent of Agent
or any Purchaser shall have any liability with respect to, and each Note Party
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by each Note Party in connection with, arising out of, or in any way related to,
this Agreement or any of the other Note Documents, or any of the transactions
contemplated by this Agreement or any of the other Note Documents. Each Note
Party hereby waives, releases, and agrees not to sue Agent or any Purchaser or
any of Agent’s or any Purchaser’s Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Note Documents, or any of the transactions contemplated by this Agreement
or any of the transactions contemplated hereby.

 

 69 

 

 

11.14. CONSENT TO JURISDICTION. EACH NOTE PARTY, AGENT AND EACH PURCHASER HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER NOTE
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH NOTE PARTY, AGENT AND EACH PURCHASER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH NOTE PARTY, AGENT AND EACH PURCHASER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PERSON, AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.

 

11.15. WAIVER OF JURY TRIAL. EACH NOTE PARTY, AGENT AND EACH PURCHASER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS. EACH
NOTE PARTY, AGENT AND EACH PURCHASER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
NOTE PARTY, AGENT AND EACH PURCHASER WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

11.16. Construction. Each Note Party, Agent and each Purchaser each acknowledge
that it has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Note Documents
with its legal counsel. This Agreement and the other Note Documents shall be
construed as if jointly drafted by Note Parties, Agent and each Purchaser.

 

11.17. Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents, or supplements may be executed via facsimile or other electronic
method of transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto.

 

 70 

 

 

11.18. Confidentiality. Agent and each Purchaser agree to use commercially
reasonable efforts to keep confidential any non-public information delivered
pursuant to the Note Documents and identified as such by Note Parties and not to
disclose such information to Persons other than to: its respective Affiliates,
officers, directors and employees; or its potential assignees or financing
sources (subject to an agreement containing provisions substantially the same as
those of this Section 11.18); or Persons employed by or engaged by Agent, a
Purchaser or a Purchaser’s assignees, financing sources including, without
limitation, attorneys, auditors, professional consultants, rating agencies, and
portfolio management services (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential). The
confidentiality provisions contained in this subsection shall not apply to
disclosures (a) required to be made by Agent or any Purchaser to, or requested
to be made by, any regulatory or governmental agency or pursuant to legal
process, (b) to effect compliance with any law, rule, regulation or order
applicable to the Agent or such Purchaser, (c) consisting of general portfolio
information that does not identify any Note Party, (d) with the Borrower’s prior
written consent, (e) to the extent such information presently is or hereafter
becomes (i) publicly available other than as a result of a breach of this
Section 11.18 or (ii) available to Agent, Purchaser, or any of their respective
Affiliates, officers, or directors, as the case may be, from a source (other
than any Note Party) not known by them to be subject to disclosure restrictions,
(f) to any other party hereto, and (g) in connection with the exercise or
enforcement of any right or remedy under any Note Document, in connection with
any litigation or other proceeding to which such Agent or Purchaser is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by the Note Parties referring to Agent, a Purchaser, or any of their
Affiliates, officers, or directors. The obligations of Agent and Purchasers
under this Section 11.18 shall supersede and replace the obligations of Agent
and Purchasers under any confidentiality agreement in respect of this financing
executed and delivered by Agent or any Purchaser prior to the date hereof. In no
event shall Agent or any Purchaser be obligated or required to return any
materials furnished by Note Parties; provided, however, each potential assignee
shall be required to agree that if it does not become an assignee it shall
return all materials furnished to it by Note Parties in connection herewith.

 

Notwithstanding the foregoing, and notwithstanding any other express or implied
agreement or understanding to the contrary, each of the parties hereto and their
respective employees, representatives, and other agents are authorized to
disclose the tax treatment and tax structure of these transactions to any and
all persons, without limitation of any kind. Each of the parties hereto may
disclose all materials of any kind (including opinions or other tax analyses)
insofar as they relate to the tax treatment and tax structure of the
transactions contemplated by the Note Documents. This authorization does not
extend to disclosure of any other information including (without limitation) (a)
the identities of participants or potential participants in the transactions;
(b) the existence or status of any negotiations; (c) any pricing or other
financial information; or (d) any other term or detail not related to the tax
treatment and tax structure of the transactions contemplated by the Note
Documents.

 

11.19. Publication. Each Note Party consents to the publication by Agent of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. Agent and Purchasers reserve the right to
provide industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

 71 

 

 

11.20. USA PATRIOT Act Notice. Each Purchaser and Agent (for itself and not on
behalf of any Purchaser) hereby notifies each Note Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Note Party and each of its Subsidiaries, which
information includes the names and addresses of each Note Party and each of its
Subsidiaries and other information that will allow such Purchaser or Agent, as
applicable, to identify each Note Party and each of its Subsidiaries in
accordance with the USA PATRIOT Act.

 

11.21. Agent for Service of Process. Each Note Party hereby appoints Borrower
(the “Process Agent”) as its agent to receive and forward on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents which may be served in any action or proceeding in the state
courts sitting in the city of New York, New York, United States of America or
the United States District Court for the Southern District of New York and
agrees that (x) service in such manner shall, to the fullest extent permitted by
law, be deemed effective service of process upon it in any such suit, action or
proceeding and (y) the failure of the Process Agent to give any notice of any
such service of process to it shall not impair or affect the validity of such
service or, to the extent permitted by applicable law, the enforcement of any
judgment based thereon. If for any reason such Process Agent shall cease to be
available to act as such, each Note Party agrees to designate a new Process
Agent in the city of New York (and notify the Agent of such designation), on the
terms and for the purposes of this provision, provided, however, that the new
Process Agent shall have accepted such designation in writing before the
termination of the appointment of the prior Process Agent. Each Note Party
further consents to the service of process or summons by certified or registered
mail, postage prepaid, return receipt requested, directed to it at its address
specified in Section 11.3 hereof. Nothing herein shall in any way be deemed to
limit the ability of the Agent to serve legal process in any other manner
permitted by applicable law or to obtain jurisdiction over any other Person in
such other jurisdictions, and in such manner, as may be permitted by applicable
law.

 

11.22. Purchase for Investment; ERISA.

 

(A) Each Purchaser, severally and not jointly, represents and warrants (i) that
it has received all information necessary or appropriate to decide whether to
acquire the Notes to be issued to it pursuant hereto, (ii) that it will acquire
such Notes for its own account for investment and not for resale or distribution
in any manner that would violate applicable securities laws, but without
prejudice to its rights to dispose of such Notes or a portion thereof to a
transferee or transferees, in accordance with such laws and Section 11.12 if at
some future time it deems it advisable to do so, (iii) that it is an “accredited
investor” as such term is defined in Regulation D of the Commission under the
Securities Act and has such knowledge, skill and experience in business and
financial matters, based on actual participation, that it is capable of
evaluating the merits and risks of an investment in the Notes and the
suitability thereof as an investment for such Purchaser, and can bear the
economic risk of its investment in the Notes, and (iv) neither it nor anyone
authorized by it to do so on its behalf (A) has directly or indirectly offered
any beneficial interest or security (as defined in Section 2(a)(1) of the
Securities Act) relating to the Notes for sale to, or solicited any offer to
acquire any such interest or security from, or has sold any such interest or
security to, any Person in violation of the registration provisions of the
Securities Act, (B) has taken any action that would subject any such interest or
security to the registration requirements of Section 5 thereof, or the
registration or qualification provisions of any applicable blue sky or other
securities law, and (C) will directly or indirectly make any such offer,
solicitation or sale in violation of such registration provisions of the
Securities Act, or the registration or qualification provisions of any
applicable blue sky or other securities law. The acquisition of such Notes by
each Purchaser at each purchase of notes hereunder shall constitute its
confirmation of the foregoing representations and warranties. Each Purchaser
understands that such Notes are being sold to it in a transaction which is
exempt from the registration requirements of the Securities Act, and that, in
making the representations and warranties contained in Section 4.13, the
Borrower is relying, to the extent applicable, upon such Purchaser’s
representations and warranties contained herein.

 

 72 

 

 

(B) Each Purchaser represents that at least one of the following statements is
an accurate representation as to each source of funds (a “Source”) used by such
Purchaser to pay the purchase price of the Notes purchased by such Purchaser
hereunder:

 

(1) the Source is an “insurance company general account” as defined in Section
V(e) of Prohibited Transaction Exemption (“PTE”) 95-60 (issued July 12, 1995)
and, except as such Purchaser has disclosed to the Borrower in writing pursuant
to this subsection (1), the amount of reserves and liabilities for the general
account contract(s) held by or on behalf of any employee benefit plan or group
of plans maintained by the same employer or employee organization do not exceed
10% of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with the state of domicile of the insurer; or

 

(2) the Source is a separate account of an insurance company maintained by such
Purchaser in which an employee benefit plan (or its related trust) has an
interest, which separate account is maintained solely in connection with its
fixed contractual obligations under which the amounts payable, or credited, to
such plan and to any participant or beneficiary of such plan (including any
annuitant) are not affected in any manner by the investment performance of the
separate account; or

 

(3) the Source is either (A) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (B) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Borrower in writing
pursuant to this subsection (3), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

 

(4) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Borrower that would cause the QPAM and such Borrower to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Borrower in writing pursuant to this clause
(4); or

 

 73 

 

 

(5) the Source constitutes assets of a “plans(s) (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Companies and (A) the identity of such INHAM and (B) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Companies in writing pursuant to this Section 11.25(B)(5);
or

 

(6) the Source is a governmental plan; or

 

(7) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Borrower in writing pursuant to this Section 11.25(B)(7);
or

 

(8) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

As used in this Section 11.22, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA, and the term “QPAM Exemption” means PTE 84-14
(issued March 13, 1984, as amended).

 

11.23. Amendment and Restatement. Effective immediately upon the Second A&R
Effective Date, the terms and conditions of the Existing Note Purchase Agreement
shall be amended and restated as set forth herein and the Existing Note Purchase
Agreement shall be superseded by this Agreement. On the Second A&R Effective
Date, the rights and obligations of the parties evidenced by the Existing Note
Purchase Agreement shall be evidenced by this Agreement and the other Note
Documents and the grant of security interests and Liens in the Collateral under
the Existing Note Purchase Agreement and the other “Note Documents” (as defined
in the Existing Note Purchase Agreement) by the Borrower and the Guarantors
party thereto shall continue under this Agreement and the other Note Documents,
and shall not in any event be terminated, extinguished or annulled but shall
hereafter continue to be in full force and effect and be governed by this
Agreement and the other Note Documents. All Obligations (as defined in the
Existing Note Purchase Agreement) under the Existing Note Purchase Agreement and
the other “Note Documents” (as defined in the Existing Note Purchase Agreement)
shall continue to be outstanding except as expressly modified by this Agreement
and shall be governed in all respects by this Agreement and the other Note
Documents, it being agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
(as defined in the Existing Note Purchase Agreement) under the Existing Note
Purchase Agreement or any other “Note Document” (as defined in the Existing Note
Purchase Agreement), nor does it operate as a waiver of any right, power or
remedy of any Purchaser under any “Note Document” (as defined in the Existing
Note Purchase Agreement). All references to the Existing Note Purchase Agreement
in any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.

 

[Signature pages follow]

 

 74 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NOTE PARTIES:       TheMaven, Inc., as the Borrower         By: /s/ Douglas B.
Smith   Name: Douglas B. Smith   Title: Chief Financial Officer

 

  Maven Coalition, Inc. (a Delaware corporation, f/k/a Say Media, Inc., and
successor by merger to HubPages, Inc. and Maven Coalition, Inc., a Nevada
corporation), as a Guarantor         By: /s/ Douglas B. Smith   Name: Douglas B.
Smith   Title: Chief Financial Officer         THESTREET, INC. (as successor by
merger to TST ACQUISITION CO, INC.), as a Guarantor         By: /s/ Douglas B.
Smith   Name: Douglas B. Smith   Title: Chief Financial Officer         MAVEN
MEDIA BRANDS, LLC, as a Guarantor         By: /s/ Douglas B. Smith   Name:
Douglas B. Smith   Title: Chief Financial Officer         AGENT AND PURCHASERS:
      BRF Finance Co., LLC,   as Agent and a Purchaser         By: /s/ Bryant R.
Riley   Name: Bryant R. Riley   Title: Chief Executive Officer

 

[Signature Page to Second Amended and Restated Note Purchase Agreement]

 

   

 